Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 1 of 73 PageID #: 1913
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                        Exhibit N
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 2 of 73 PageID #: 1914
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




 November 16, 2020

 By Electronic Mail

 Jeffrey R. Bragalone
 Jonathan H. Rastegar
 Jerry D. Tice II
 Hunter S. Palmer
 Bragalone Conroy PC
 2200 Ross Avenue
 Suite 4500W
 Dallas, Texas, 75201
 jbragalone@bcpc-law.com
 jrastegar@bcpc-law.com
 jtice@bcpc-law.com
 hpalmer@bcpc-law.com

 Re:     HMD Global Oy v. Acacia Research Corporation, No. 20-mc-___ (C.D. California)

 Dear Messrs. Bragalone, Rastegar, Tice, and Palmer:

 HMD Global Oy serves its portion of our joint stipulation under Local Rule 37-2, as well as the
 declarations and exhibits HMD Global will file with the joint stipulation. Because some of these
 documents contain information designed confidential, we have encrypted this production using
 VeraCrypt, free encryption software that you can download from https://www.veracrypt.fr/. Please access
 these documents as follows:




 To decrypt this transmission, please use password no. from Ashley Shultz’s letter to Jerry Tice of
 September 4, 2020. If you encounter any difficulty in decrypting this transmission, please call Ms. Shultz
 at +1 (415) 895-2990. Unless we hear otherwise from you, we will take the FTP site down in a week.

 As you know, you must return to your portion of the stipulation, together with all declarations and
 exhibits you will offer in support of your position, one week from today, November 23, 2020. Loc. R.
 37-2. Please don’t forget to include your signature block for the joint stipulation. We will combine your
 portion of the stipulation with ours and return it for your signature; you must return the signed document
 to us by the end of the next business day after you receive it. ​Id.

 We also provide notice under Local Rule 79-5.2.2(b) that we will file with our joint stipulation documents
 marked as “Highly Confidential—Attorneys’ Eyes Only” and “Highly Confidential—Outside Attorneys’
 Eyes Only” under the protective order in ​Cellular Communications Equipment LLC v. HMD Global Oy
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 3 of 73 PageID #: 1915
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER
 Jeffrey R. Bragalone, Jonathan H. Rastegar, Jerry D. Tice, and Hunter S. Palmer
 November 16
 Page 2

 (“​CCE v. HMD Global​”). We will file, with the same redactions as in ​CCE v. HMD Global​, briefing on
 the motion to dismiss in that action (docket nos. 36, 47, 49, and 58). Since you have previously instructed
 us to file
                 entirely under seal, we will do so again here unless you tell us otherwise.

 Other than these materials, if there is anything that will appear in our stipulation or accompanying
 materials (including of course the stipulation itself) over which you claim confidentiality and request
 redaction, please provide your requested redactions as soon as possible, but no later than your responsive
 portions of the joint stipulation under Loc. R. 37-2. We will file those redacted versions and the
 Application For Leave to File Under Seal under Local Rule 79-5.2.2. Since none of the sealed
 information is confidential to HMD Global, you must file the appropriate declaration in support of sealing
 under Local Rule 79-5.2.2(b)(i).

 Finally, as we discussed in separate letters, we will take your proposal of earlier today to our client this
 evening, and expect to get back to you tomorrow after we have been able to communicate with them. If
 that proposal results in an agreement, that agreement will presumably include withdrawal of this joint
 stipulation. We did not want those discussions to delay our motion any further, however, and will
 therefore proceed with them during the week provided by the Local Rules.

 Thank you for your continued time and courtesy in this matter.

 Very Truly Yours,


 Jennifer A. Kash
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 4 of 73 PageID #: 1916
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


Matthew S. Warren (Bar No. 230565)
Jennifer A. Kash (California Bar No. 203679)
Erika H. Warren (Bar No. 295570)
WARREN LEX LLP
2261 Market Street, No. 606
San Francisco, California, 94114
+1 (415) 895-2940
+1 (415) 895-2964 facsimile
20-78@cases.warrenlex.com

Attorneys for HMD Global Oy


                    UNITED STATES DISTRICT COURT
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
___________________________________
                                    ) Case No. [TBD]
HMD GLOBAL OY,                      )
                                    ) JOINT STIPULATION
   Movant,                          ) REGARDING MOTION BY HMD
                                    ) GLOBAL OY TO COMPEL
v.                                  ) PRODUCTION OF DOCUMENTS
                                    ) FROM ACACIA RESEARCH
 ACACIA RESEARCH CORPORATION, ) CORPORATION
                                    )
   Respondent.                      ) Judge: [TBD]
                                    ) Date: [TBD]
                                    ) Time: [TBD]
                                    ) Place: [TBD]
___________________________________)

      Under Federal Rule of Civil Procedure 45 and Local Rules 45 and 37-2, movant
HMD Global Oy (“HMD Global”) and respondent Acacia Research Corporation (“ARC”)
submit this Joint Stipulation Regarding Motion by HMD Global Oy to Compel Production
of Documents from Acacia Research Corporation.



            JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 5 of 73 PageID #: 1917
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


I.    HMD Global’s Introductory Statement
      Although this stipulation and its accompanying materials are voluminous, the key
question for this Court is simple: should ARC produce documents regarding


           to the patent now asserted by ARC’s subsidiary CCE against HMD Global, thus
(in HMD Global’s view) destroying CCE’s standing to bring the underlying case? ARC
dearly wants the answer to be “no,” and has gone so far as to argue that the



ARC has not produced a single document in response to the subpoena, instead committing
to a strategy of obstruction and delay. When the Court wades through this stipulation and
its accompanying materials, it will see that ARC’s excuses lack merit. HMD Global thus
respectfully submits that the Court should order compliance with the subpoena.
      A.      The Underlying Action
      On March 17, 2020, Cellular Communications Equipment LLC (“CCE”) sued HMD
Global for infringement of a single patent, U.S. Patent No. 7,218,923 (“the ’923 patent”).
Cellular Communications Equipment LLC v. HMD Global Oy, Case No. 20-78, Docket
No. 1 (E.D. Tex. March 17, 2020). On August 10, 2020, CCE effected service on HMD
Global through the Hague Convention. Id., Docket No. 30 (E.D. Tex. Aug. 10, 2020).
      B.      The License and Covenant Not to Sue Agreement
      On September 17, 2020, CCE produced in the underlying action licenses covering
the ’923 patent including the




              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 6 of 73 PageID #: 1918
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




      C.     HMD Global’s Motion to Dismiss for Lack of Standing
      On September 21, 2020, just four days after CCE produced
                                   HMD Global moved to dismiss this action on grounds
including CCE’s lack of standing to sue. Chouraki Decl., Ex. A. HMD Global argued that
a plaintiff such as CCE “lacks standing to sue a party who has the ability to obtain such a
license from another party with the right to grant it.” WiAV Sols. LLC v. Motorola Inc.,
631 F.3d 1257, 1266 (Fed. Cir. 2010); see also, e.g., Acceleration Bay LLC v. Activision
Blizzard, Inc., No. 16-453, 2017 WL 3668597, at *3 (D. Del. Aug. 24, 2017). HMD
Global explained that,
CCE cannot establish that it has the right to exclude others from practicing the ’923 patent,
and thus lacks standing to sue for infringement. Chouraki Decl., Ex. A at 2-4, 7-11; Ex. C
at 1-8; Ex. Q. On October 5, 2020, CCE opposed this motion, Chouraki Decl., Ex. B; on
October 13, 2020, HMD Global replied,id., Ex. C; on October 21, 2020, CCE filed a
sur-reply. id., Ex. D. This motion remains pending in the underlying action.
      D.     The Security Interest
      Publicly available filings further question CCE’s standing. A “Patent Security
Agreement” filed with the United States Patent and Trademark Office at Patent Reel
052853, Frame 0153 to 0404, granted Starboard a security interest in the ʼ923 patent, and

             JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 7 of 73 PageID #: 1919
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


referenced a Security Agreement, which CCE has not produced. The “Release of Security
Interest in Patents” filed with the United States Patent and Trademark Office at Patent Reel
053654, Frame 0254 to 0489, shows that on June 30, 2020, Starboard rescinded its security
interest. These agreements may independently undermine CCE’s standing in this case.
See Uniloc USA, Inc. v. Apple Inc., 784 Fed. App’x 763, 765, 767-68 (Fed. Cir. 2019).
      E.     The Subpoena
      On September 25, 2020, HMD Global served ARC with a subpoena for documents
and things. Chouraki Decl., Ex. E. The subpoena sought documents regarding the
                                                  and the security interest, including:
●     documents concerning the                                                          and other
      similar agreements in which ARC granted a license for its subsidiaries;
●     documents concerning actual or potential agreements concerning the ’923, its
      ownership, or valuations of the ’923 or any portfolio including it;
●     documents concerning the relationship between ARC and CCE;
●     documents concerning the security interest and its release; and
●     documents concerning litigation concerning the ’923 patent.
      On October 9, 2020, ARC served objections and responses to the subpoena, in
which it refused to produce a single document. Id., Ex. F.
      F.     HMD Global Attempts to Narrow the Dispute
      On October 16, HMD Global sought to meet and confer on the subpoena. Chouraki
Decl., Ex. G. October 26, HMD Global and ARC conferred by telephone, and HMD
Global followed up with a letter seeking to continue discussions. Id., Ex. H. Following
additional letters (id., Exs. I and J), on October 30, the parties conferred again by
telephone. Id., Ex. K. On November 3, 2020, HMD Global triggered Local Rule 37-1
with a detailed letter. Chouraki Decl., Ex. K. After still more letters (id., Exs. S, L, M),
ARC agreed to meet and confer on November 13. Id. Ex. N, P. The parties conferred by
telephone for a third time, but came to no agreement. Because ARC offered no reasonable
compromises, HMD Global must move on all of its requests before this Court.

             JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 8 of 73 PageID #: 1920
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


II.   ARC’s Introductory Statement
      [ARC’s Introductory Statement]




            JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 9 of 73 PageID #: 1921
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                               THE PARTIES’ POSITIONS
Request for Production No. 1
      Request: All documents concerning any agreement between persons including
      and                       that includes any patent license.
      Response: ARC incorporates by reference each of the foregoing General
Objections as if fully set forth herein. ARC objects to the phrase “any patent license” to
the extent that it characterizes any agreements between          and      as conferring a
relevant patent license from        to      Defendant has no factual basis for such a
characterization. ARC objects to this request to the extent that it seeks discovery of email.
ARC understands that the parties to the Action agreed to a procedure for handling email
discovery. It is improper and unduly burdensome to seek to circumvent these limits by
seeking email discovery from third-party ARC. Further, this request does not comply with
the requirements for an email discovery request. ARC further objects to this request to the
extent that it seeks privileged information, documents, or communications; internal
communications regarding patent licenses, should they exist, are protected from disclosure
by attorney-client privilege and/or the work product doctrine. ARC objects to this request
as overbroad and unduly burdensome, and neither relevant nor proportional to the needs of
the case to the extent that the request seeks information not relevant to a claim or defense
asserted in this litigation. ARC further objects to this request as vague, ambiguous,
overbroad, and unduly burdensome to the extent that it is unlimited in time and scope.
Specifically, this request, as written in light of Defendant’s instructions, includes all
agreements made by either          or                                  Defendant’s Subpoena
instructs that the word “and” is both conjunctive and disjunctive; as applied to this request,
it creates a construction in which information responsive to the request includes any
agreement about any patent license made by           or     at any time with any other party.
Further, even if the request were understood to be limited to only agreements between
      and      such a construction would include agreements outside the relevant time
frame and scope of the current litigation, including agreements about patent licenses that

             JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 10 of 73 PageID #: 1922
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 are irrelevant to the current litigation. The only patent license that would be relevant to the
 current litigation would be a license to the ’923 patent – which ARC has never given.
 Additionally, ARC objects to this request to the extent that it asks for things not in ARC’s
 possession, custody, or control. For example, the request as written includes all
 agreements regarding patent licenses that do not involve ARC.
       Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
       A.     HMD Global’s Position
       HMD Global’s Request No. 1 seeks documents concerning


                            In its letter of November 12, ARC does not address the core of
 this request—documents concerning                                                           at
 the core of HMD Global’s standing motion—but states instead that “agreements between
       and     that do not concern the ʼ923 patent have no bearing on whether ARC has the
 right to license the ʼ923 patent,” although “ARC does not believe any such agreements
 exist.” Finally, ARC argues that HMD Global’s “demand that ARC search all emails for
 responsive materials is overly burdensome.” Chouraki Decl., Ex. P.
              1.     Legal Standard
       Rule 26(b)(1) permits discovery “regarding any nonprivileged matter that is relevant
 to any party’s claim or defense” so long as it is “proportional to the needs of the case.” “A
 ‘relevant matter’ under Rule 26(b)(1) is any matter that ‘bears on, or that reasonably could
 lead to other matters that could bear on, any issue that is or may be in the case.’ Relevancy
 should be ‘construed “liberally and with common sense” and discovery should be allowed
 unless the information sought has no conceivable bearing on the case.’” Dale Evans
 Parkway 2012, LLC v. Nat’l Fire & Marine Ins. Co., Case No. 15-979, 2016 WL 7486606,

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 11 of 73 PageID #: 1923
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 at *3 (C.D. Cal. Oct. 27, 2016) (citations omitted). “Under the general relevance
 requirements set forth in Rule 26(b), [a] subpoena may command the production of
 documents that are ‘nonprivileged’ and are ‘relevant to any party’s claim or defense.’” Id.
 (quoting Fed. R. Civ. P. 26(b)(1)).
              2.       ARC’s Overall Objections
       ARC first argues that all or nearly all of HMD Global’s requested discovery is
 irrelevant because, in ARC’s view, HMD Global will eventually lose the legal issue which
 those documents might inform. Specifically, in its letter of November 12, ARC states:
       ARC has never been party to any agreement that assigned it rights in the ʼ923
       patent. Thus, by law,        does not have the right to license the ʼ923 patent.
       Accordingly, even if, as you contend,
                                               is not in itself a written instrument that
       conveys to ARC any rights in the ’923 patent. No amount of parole evidence or
       materials regarding the course of dealing can change the fact that, by law, ARC does
       not have the right to license the ʼ923 patent. As such, the materials covered by
       Request Nos. 1-12 are irrelevant and intended merely to harass ARC.
 Chouraki Decl., Ex. P. In other words, ARC argues that because it believes it will
 eventually win the underlying dispute, it would be “irrelevant and intended merely to
 harass ARC” for HMD Global to obtain discovery that might show that ARC should lose
 the underlying dispute.
       Even setting aside the factual problems with this argument—which depends on the
 contention that the


                              —that is not how discovery works. “The obvious and overall
 purpose of discovery under the Federal Rules of Civil Procedure is to require disclosure of
 all relevant information, so that the ultimate resolution of disputed issues is based on a full
 and accurate understanding of the facts and therefore embodies a fair and just result.”
 Inland Concrete Enters., Inc. v. Kraft Ams., L.P., Case No. 10-1776, 2011 WL 13209258,
 at *2 (C.D. Cal. May 12, 2011) (citing United States v. Procter & Gamble Co., 356 U.S.
 677, 682 (1958)). If a target of discovery could escape its obligations to produce

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 12 of 73 PageID #: 1924
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 documents by claiming that its side would ultimately win the underlying dispute, there
 would be no discovery. Castelan-Gutierrez v. Bodega Latina Corp., Case No. 17-1877,
 2018 WL 4050493, at *2 (D. Nev. Mar. 30, 2018) (“The mere fact that a party may
 articulate some legal argument that may allow it to prevail on a particular claim, even
 when presented in a currently-pending dispositive motion, is simply insufficient to justify
 denying discovery to its opponent.”).
       Indeed, the “Federal Rules of Civil Procedure do not provide for automatic or
 blanket stays of discovery when a potentially dispositive motion is pending,” Infanzon v.
 Allstate Ins. Co., 335 F.R.D. 305, 312 (C.D. Cal. 2020) (quoting Tradebay, LLC v. eBay,
 Inc., 278 F.R.D. 597, 600 (D. Nev. 2011)), and discovery will proceed unless the “party
 seeking a stay of discovery carries a heavy burden of making a ‘strong showing’ why
 discovery should be denied.” Soundgarden v. UMG Recordings, Inc., Case No. 19-5449,
 2019 WL 10093965, at *6 (C.D. Cal. Dec. 2, 2019) (quoting Skellerup Indus. Ltd. v. City
 of Los Angeles, 163 F.R.D. 598, 600 (C.D. Cal. 1995)); see also Las Vegas Sun, Inc. v.
 Adelson, Case No. 19-1667, 2020 WL 2114352, at *5 (D. Nev. May 4, 2020) (“Generally,
 there must be no question in the court's mind that the dispositive motion will prevail, and
 therefore, discovery is a waste of effort.”) (quoting Kor Media Grp., LLC v. Green, 294
 F.R.D. 579, 583 (D. Nev. 2013)).
       Although HMD Global has asserted lack of standing through a motion to dismiss,
 because standing is a “threshold jurisdictional issue,” Chouraki Decl., Ex. C at 7-8, which
 even CCE acknowledges “may be raised at anytime,” id. Ex. B at 11, HMD Global can
 present facts beyond the pleadings to support its claim, has no time limit to make this
 claim, and can take discovery and use that discovery to support a renewed motion. See
 Uniloc USA, Inc. v. Apple Inc., No. 18-358, Docket No. 165 (N.D. Cal. Oct. 22, 2020)
 (renewing motion to dismiss for lack of standing based on new evidence obtained through
 discovery); see also Blitzsafe Tex. LLC v. Mitsubishi Elec. Corp., No. 17-430, 2019 WL
 2210686, at *3 (E.D. Tex. May 22, 2019) (“[J]urisdictional discovery should only be
 denied where it is impossible that the discovery ‘could . . . add[] any significant facts’ that

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 13 of 73 PageID #: 1925
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 might bear on the jurisdictional determination.”) (alteration and emphasis in original)
 (quoting Alpine View Co. v. Atlas Copco AB, 205 F.3d 208, 221 (5th Cir. 2000)). For at
 least these reasons, ARC cannot prevent HMD Global from taking discovery on a disputed
 issue because ARC claims it will ultimately win the dispute.
                2.    ARC’s Specific Objections
       Documents concerning                                                           are at the
 center of HMD Global’s standing claim. These documents would include for example




                        Documents that would be responsive to this request would include,
 for example:
 ●     A prior draft of


 ●     An email from


                      ; or
 ●     An email from ARC to CCE stating that ARC has licensed the ’923 patent and CCE
       must drop the pending litigation against
 HMD Global has no idea whether these documents exist, of course, but that is precisely the
 problem. ARC refuses to search for any documents concerning
                             at all.
       This request also seeks documents concerning any prior patent licenses between



                JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 14 of 73 PageID #: 1926
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                                      Faulkner v. Nat’l Geographic Soc., 452 F. Supp. 2d
 369, 381 (S.D.N.Y. 2006) (explaining that “the parties’ course of dealing throughout the
 life of a contract is highly relevant to determining the meaning of the terms of the
 agreement”) (citations omitted); see also Trilegiant Corp. v. Sitel Corp., 272 F.R.D. 360,
 364-65 (S.D.N.Y. 2010) (holding that “anything that might further the interpretation” of
 the disputed contract provision “is relevant and subject to discovery”) (collecting cases).
 ARC must produce these documents. See Trilegiant Corp., 272 F.R.D. at 364-65 (ordering
 plaintiff to produce documents concerning disputed contract provisions and “the drafting
 and use of such contract language” in order to aid in the interpretation of those provisions).
              3.     ARC’s Burden Objection
       “The party who resists discovery has the burden to show discovery should not be
 allowed, and has the burden of clarifying, explaining, and supporting its objections.” Keith
 H. v. Long Beach Unified School Dist., 228 F.R.D. 652, 655-56 (C.D. Cal. May 18, 2005)
 (citing Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975)); see also, e.g., In re
 Citimortgage, Inc., Home Affordable Modification Program (“HAMP”) Litig., Case No.
 11-2274, 2012 WL 10450139, at *4 (C.D. Cal. June 7, 2012) (“Generalized objections that
 a discovery request is burdensome without resort to specific reasons is . . . insufficient to
 justify a refusal to respond.”) (quoting Davidson v. Goord, 215 F.R.D. 73 (W.D.N.Y. 2003)
 (alterations in original)). ARC has failed to meet this burden; it has not come close.
       ARC makes the same objections to searching emails across all 26 of HMD Global’s
 requests. In its letter of November 12, ARC states that:
       As we have explained to you,
                                                        many, if not all, of the individuals
       who had first-hand knowledge of the agreement are no longer employed by ARC or
       its subsidiaries. Restoring the electronic records of former employees is a
       significant burden.
 Chouraki Decl., Ex. P. ARC’s arguments are remarkable more for what they do not say
 than for what they do. Although ARC claims that “many, if not all, of the individuals who

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 15 of 73 PageID #: 1927
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 had first-hand knowledge of the agreement are no longer employed by ARC,” it does not
 say who they are, or when they left, or what happened to their records. It conspicuously
 does not say that all “individuals who had first-hand knowledge of the agreement” have
 left ARC, and surely would have if it could have. Indeed, if most “individuals who had
 first-hand knowledge of the agreement” have left the company, ARC’s search may be
 easier than if they had stayed, because those individuals may have transferred their records
 to new custodians, making a search simpler for ARC. ARC states that “[r]estoring the
 electronic records of former employees is a significant burden,” but provides no specifics
 to back up this claim, let alone evidence rather than attorney argument. And ARC does
 not address any other possible repositories for records beyond individual stores, such as
 shared drives or mailing lists, which would survive any individual departures.
       Instead, ARC tries to shift the burden onto HMD Global, arguing that because HMD
 Global could not identify custodians and search terms, ARC need not search at all. But
 ARC asks HMD Global to provide information it does not know. HMD Global does not
 know who at ARC negotiated
 and thus cannot provide custodians to search. HMD Global does not know whether ARC
 has entered into any other agreements that,
              contain patent licenses, and thus cannot provide search terms. ARC’s attempt
 to push the burden onto HMD Global serves no purpose except to avoid discovery.
 Conversely, the burden on ARC of searching for documents would be minimal. Public
 records show that ARC has fewer than 20 employees. Chouraki Decl., Ex. R. ARC can
 easily find out who on its staff worked on these agreements and search their emails for
 relevant documents, and can consult its central repositories as well. A core part of ARC’s
 business is negotiating and executing license agreements, and ARC surely has a procedure
 for storing documents regarding those core functions. Finally, ARC claims that it “does
 not believe any” documents in certain categories exist. Surely they know this more surely
 and can make a more definite statement, but in any event if no such agreements exist, it
 will not be hard to confirm that they do not. Otherwise, ARC can lose its cake and have it

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 16 of 73 PageID #: 1928
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 too, by claiming it is too hard to search for documents because they might not exist, while
 depriving HMD Global over the evidentiary value of learning that documents do not exist.
       ARC also claims that it should be subject to special consideration as a non-party to
 the underlying litigation. But ARC is not a non-party to the underlying action in any
 reasonable sense. ARC owns all of CCE (through an intermediary which it also owns), has
 the same lawyers as CCE, and communicates on the same channels and in the same letters
 as CCE. Indeed,
                                                                     and support HMD
 Global’s standing motion in the underlying action. Nor can ARC benefit from any
 agreement between CCE and HMD Global regarding the conduct of the underlying action,
 having chosen not to be a plaintiff in that action and thus to avoid the obligations
 concomitant with that status.
       Courts routinely order searching of emails, In re Citimortgage, Inc., 2012 WL
 10450139, at *5 (“Defendant must search all of its email servers and produce all emails
 to/from/relating to the named plaintiffs, including defendant's internal communications
 concerning those emails”); Aquastar Pool Prods., Inc. v. Color Match Pool Fittings, Inc.,
 Case No. 18-mc-94, 2019 WL 856860, at *4 (C.D. Cal. Jan. 23, 2019) (“With these
 additions to the list, defendant must search for and produce emails responsive to RFP Nos.
 12-14 as narrowed.”), even to third-party subpoena respondents contesting enforcement.
 See also Liqwd, Inc. v. L’Oreal USA, Inc., Case No. 19-15, Docket. No. 33 (C.D. Cal. Feb.
 28, 2019). ARC fails to articulate the specific burden it would suffer, and so it must
 produce documents responsive to this request.
              4.     Conclusion
       As demonstrated, documents that are responsive to this request concern
 nonprivileged matter that is relevant to HMD Global’s standing claim, and this request is
 within the scope of discovery, not overly broad, unduly burdensome, disproportionate to
 the needs of the case, or designed to harass ARC. HMD Global sought to resolve these
 disputes through a series of letters and by meeting and conferring three times with ARC, as

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 17 of 73 PageID #: 1929
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 set forth above in HMD Global’s Introductory Statement, § F, but could reach no
 agreements. Accordingly, HMD Global respectfully submits that the Court should order
 ARC to produce all documents responsive to this request.
        B.    ARC’s Position
        [ARC’s Position]
 Request for Production No. 2
        Request: All documents concerning any agreement executed concurrently with any
 agreement between persons including           and                       that includes any
 patent license.
        Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to the phrase “any patent license” to the extent that it
 characterizes any agreements between          and      as conferring a relevant patent license
 from        to     Defendant has no factual basis for such a characterization. ARC objects
 to this request to the extent that it seeks discovery of email. ARC understands that the
 parties to the Action agreed to a procedure for handling email discovery. It is improper
 and unduly burdensome to seek to circumvent these limits by seeking email discovery
 from third-party ARC. ARC further objects to this request to the extent that it seeks
 privileged information, documents, or communications; internal communications
 regarding patent licenses, should they exist, are protected from disclosure by
 attorney-client privilege and/or the work product doctrine. Further, this request does not
 comply with the requirements for an email discovery request. ARC objects to this request
 as overbroad and unduly burdensome, and neither relevant nor proportional to the needs of
 the case to the extent that the request seeks information not relevant to a claim or defense
 asserted in this litigation. ARC further objects to this request as vague, ambiguous,
 overbroad, and unduly burdensome to the extent that it is unlimited in time and scope.
 Specifically, this request includes the same overbroad and vague structure seen in Request
 1; ARC therefore incorporates the same objections here. Further, this request includes

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 18 of 73 PageID #: 1930
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 additional agreements other than patent licensing agreements, as long as they were
 “executed concurrently.” This provides an even broader and more vague scope to the
 request and makes it even more likely that agreements responsive to the request would be
 irrelevant to the current patent infringement litigation.
       Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
       A.     HMD Global’s Position
       HMD Global’s Request No. 2 seeks documents concerning any agreement executed
 concurrently with any agreement described in Request No. 1. In its letter of November 12,
 ARC takes the same position as it did regarding Request No. 1, and declines to produce
 any documents. Chouraki Decl., Ex. P.
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       If




                                          Without the documents HMD Global seeks, it
 cannot know if any concurrent agreements have provisions relevant to the dispute. ARC
 must produce these documents. See Trilegiant Corp., 272 F.R.D. at 364-65 (ordering
 plaintiff to produce documents concerning disputed contract provisions and “the drafting
 and use of such contract language” in order to aid in the interpretation of those provisions).



              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 19 of 73 PageID #: 1931
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


        ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
        As demonstrated, documents that are responsive to this request concern
 nonprivileged matter that is relevant to HMD Global’s standing claim, and this request is
 within the scope of discovery, not overly broad, unduly burdensome, disproportionate to
 the needs of the case, or designed to harass ARC. HMD Global sought to resolve these
 disputes through a series of letters and by meeting and conferring three times with ARC, as
 set forth above in HMD Global’s Introductory Statement, § F, but could reach no
 agreements. Accordingly, HMD Global respectfully submits that the Court should order
 ARC to produce all documents responsive to this request.
        B.     ARC’s Position
        [ARC’s Position]
 Request for Production No. 3
        Request: All documents concerning communications concerning any agreement
 between persons including         and                       that includes any patent license,
 or any agreement executed concurrently with any agreement between persons including
        and                      that includes any patent license.
        Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to the phrase “any patent license” to the extent that it
 characterizes any agreements between          and      as conferring a relevant patent license
 from         to    Defendant has no factual basis for such a characterization. ARC objects
 to this request to the extent that it seeks discovery of email. ARC understands that the
 parties to the Action agreed to a procedure for handling email discovery. It is improper
 and unduly burdensome to seek to circumvent these limits by seeking email discovery
 from third-party ARC. Further, this request does not comply with the requirements for an
 email discovery request. ARC further objects to this request to the extent that it seeks
 privileged information, documents, or communications; internal communications

               JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 20 of 73 PageID #: 1932
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 regarding patent licenses, should they exist, are protected from disclosure by
 attorney-client privilege and/or the work product doctrine. ARC objects to this request as
 overbroad and unduly burdensome, and neither relevant nor proportional to the needs of
 the case to the extent that the request seeks information not relevant to a claim or defense
 asserted in this litigation. ARC further objects to this request as vague, ambiguous,
 overbroad, and unduly burdensome to the extent that it is unlimited in time and scope.
 Specifically, this request includes the same overbroad and vague structure seen in Requests
 1 and 2; ARC therefore incorporates the same objections here. Adding “communications”
 about the already vague and overbroad universe of potential agreements covered by
 Requests 1 and 2 to the request further broadens the scope of the request to include
 communications and correspondence that may be irrelevant to the current litigation.
          Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
          A.    HMD Global’s Position
          HMD Global’s Request No. 3 seeks communications concerning any agreement in
 Request Nos. 1 or 2. In its letter of November 12, ARC takes the same position as it did
 regarding Request Nos. 1 and 2, and declines to produce any documents. Chouraki Decl.,
 Ex. P.
          The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
          Many categories of communications are directly relevant here. The negotiation
 history of a contract is highly relevant to understanding its meaning. 67 Wall St. Co. v.
 Franklin Nat’l Bank, 37 N.Y.2d 245, 248-49 (1975) (recognizing that the court can look to
 the “surrounding facts and circumstances to determine the intent of the parties,” including
 “evidence of conversations, negotiations and agreements made prior to or

                JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 21 of 73 PageID #: 1933
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 contemporaneous with the execution” in order to explain ambiguities in a written
 agreement). (The “License and Covenant Not to Sue Agreement” specifies New York law,
 see Chouraki Decl., Ex. Q ¶ 6.15.)
       Second, communications between             and     after execution of any agreements
 are also highly relevant, as course of performance sheds light on the meaning of a contract.
 See Fed. Ins. Co. v. Americas Ins. Co., 258 A.D.2d 39, 44 (1999) (“the parties’ course of
 performance under the contract is considered to be the most persuasive evidence of the
 agreed intention of the parties”) (internal quotation marks and citation omitted); Credit
 Suisse Sec. (USA) LLC v. Grand Circle LLC, Case No. 11-232, 2013 WL 5312511, at *11
 (S.D.N.Y. Sept. 23, 2013) (“The parties’ objective manifestations of their intent—namely,
 their words to each other and their deeds—are significantly more probative than
 uncommunicated subjective intent.”) (internal quotation marks and citation omitted).
       Third, communications within ARC can shed light on how ARC interpreted any
 agreements. See Dataflow, Inc. v. Peerless Ins. Co., Case No. 11-1127, 2014 WL 148685,
 at *4 (S.D.N.Y. Jan. 13, 2014) (finding that defendant’s internal communications showing
 its interpretation of a written agreement are relevant to its interpretation of the agreement).
 All of these communications are highly relevant to HMD Global’s claims about the
 meaning of                                                          See 67 Wall St., 37 N.Y.2d
 at 248-49 (recognizing that “evidence of conversations, negotiations and agreements made
 prior to or contemporaneous with the execution” may be used to explain ambiguities in a
 written agreement).
       Fourth, communications between ARC and CCE are highly relevant. In opposing
 HMD Global’s motion to dismiss, CCE claimed that




                                                                                   Id. Ex. D at

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 22 of 73 PageID #: 1934
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 4 (citing Polaris PowerLED Techs., LLC v. Samsung Elecs. Am., Inc., Case No. 17-715,
 2019 WL 1399927, at *3 (E.D. Tex. Mar. 28, 2019); Id. Ex. B at 6. HMD Global is
 entitled to test those claims by probing the communications that actually occurred.
 Suppose, for example, that ARC sent a note to CCE saying, “we have executed a license to
 your portfolio, so you must drop your case with        If that occurred, HMD Global is
 entitled to that evidence.
       Fifth and finally, communications between




                                                                         See 67 Wall St., 37
 N.Y.2d at 248-49. All of these communications are highly relevant HMD Global’s claims
 about the meaning of
       ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
       As demonstrated, documents and communications that are responsive to this request
 concern nonprivileged matter that is relevant to HMD Global’s standing claim, and this
 request is within the scope of discovery, not overly broad, unduly burdensome,
 disproportionate to the needs of the case, or designed to harass ARC. HMD Global sought
 to resolve these disputes through a series of letters and by meeting and conferring three
 times with ARC, as set forth above in HMD Global’s Introductory Statement, § F, but



              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 23 of 73 PageID #: 1935
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 could reach no agreements. Accordingly, HMD Global respectfully submits that the Court
 should order ARC to produce all documents responsive to this request.
        B.    ARC’s Position
        [ARC’s Position]
 Request for Production No. 4
        Request: All documents concerning communications concerning negotiations
 leading to any agreement between persons including           and                        that
 includes any patent license, or any agreement executed concurrently with any agreement
 between persons including         and                       that includes any patent license.
        Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to the phrase “any patent license” to the extent that it
 characterizes any agreements between          and      as conferring a relevant patent license
 from        to     Defendant has no factual basis for such a characterization. ARC objects
 to this request to the extent that it seeks discovery of email. ARC understands that the
 parties to the Action agreed to a procedure for handling email discovery. It is improper
 and unduly burdensome to seek to circumvent these limits by seeking email discovery
 from third-party ARC. Further, this request does not comply with the requirements for an
 email discovery request. ARC further objects to this request to the extent that it seeks
 privileged information, documents, or communications; internal communications
 regarding patent licenses, should they exist, are protected from disclosure by
 attorney-client privilege and/or the work product doctrine. ARC objects to this request as
 overbroad and unduly burdensome, and neither relevant nor proportional to the needs of
 the case to the extent that the request seeks information not relevant to a claim or defense
 asserted in this litigation. ARC further objects to this request as vague, ambiguous,
 overbroad, and unduly burdensome to the extent that it is unlimited in time and scope.
 Specifically, this request includes the same overbroad and vague structure seen in Requests
 1, 2, and 3; ARC therefore incorporates the same objections here.

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 24 of 73 PageID #: 1936
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


       Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
       A.      HMD Global’s Position
       HMD Global’s Request No. 4 seeks documents, including communications,
 concerning any negotiations leading to any agreement in Request Nos. 1 or 2. In its letter
 of November 12, ARC takes the same position as it did regarding Request Nos. 1, 2 and 3,
 and declines to produce any documents. Chouraki Decl., Ex. P.
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       The negotiation history of a contract is highly relevant to understanding its meaning.
 67 Wall St. Co., 37 N.Y.2d at 248-49 (1975) (recognizing that the court can look to the
 “surrounding facts and circumstances to determine the intent of the parties,” including
 “evidence of conversations, negotiations and agreements made prior to or
 contemporaneous with the execution” in order to explain ambiguities in a written
 agreement).
       ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
       As demonstrated, documents and communications that are responsive to this request
 concern nonprivileged matter that is relevant to HMD Global’s standing claim, and this
 request is within the scope of discovery, not overly broad, unduly burdensome,
 disproportionate to the needs of the case, or designed to harass ARC. HMD Global sought
 to resolve these disputes through a series of letters and by meeting and conferring three
 times with ARC, as set forth above in HMD Global’s Introductory Statement, § F, but
 could reach no agreements. Accordingly, HMD Global respectfully submits that the Court
 should order ARC to produce all documents responsive to this request.

               JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 25 of 73 PageID #: 1937
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


       B.     ARC’s Position
       [ARC’s Position]
 Request for Production No. 5
       Request: All documents concerning any agreement between ARC and any other
 person or persons that includes any patent license including a patent owned in whole or
 part by one or more Acacia Entities.
       Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to the phrase “any patent license” to the extent that it
 characterizes any agreements involving ARC as conferring a relevant patent license from
 ARC to any other entity; Defendant has no factual basis for such a characterization. ARC
 objects to this request to the extent that it seeks discovery of email. ARC understands that
 the parties to the Action agreed to a procedure for handling email discovery. It is improper
 and unduly burdensome to seek to circumvent these limits by seeking email discovery
 from third-party ARC. Further, this request does not comply with the requirements for an
 email discovery request. ARC further objects to this request to the extent that it seeks
 privileged information, documents, or communications; internal communications
 regarding patent licenses, should they exist, are protected from disclosure by
 attorney-client privilege and/or the work product doctrine. ARC objects to this request as
 overbroad and unduly burdensome, and neither relevant nor proportional to the needs of
 the case to the extent that the request seeks information not relevant to a claim or defense
 asserted in this litigation. ARC further objects to this request as vague, ambiguous,
 overbroad, and unduly burdensome to the extent that it is unlimited in time and scope.
 Specifically, the request includes patents and agreements that are irrelevant to the current
 litigation: as written, the request includes any agreements made by ARC or any of its
 subsidiaries including any patent licenses. There is only one patent at issue, and it is
 wholly owned by CCE. This request seeks information on all other patents owned by



              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 26 of 73 PageID #: 1938
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 ARC and any of its subsidiaries, which includes at least two other companies that are not
 involved in this litigation.
       Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
       A.     HMD Global’s Position
       HMD Global’s Request No. 5 seeks documents concerning any agreement that, like
                                                        includes a license to a patent owned
 by an ARC affiliate or to which an ARC affiliate has rights. In its letter of November 12,
 ARC states that “agreements between ARC and third-parties that do not concern the ʼ923
 patent have no bearing on whether ARC has the right to license the ʼ923 patent,” and
 refuses to provide any documents. Chouraki Decl., Ex. P.
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       HMD Global’s standing motion rests on the argument that ARC can and does hold,
 as the ultimate corporate parent of CCE and other subsidiaries, the right to license patents
 held by its subsidiaries directly by ARC, rather than through the subsidiaries themselves.
 If HMD Global is correct, then ARC’s subsidiaries (such as CCE) either lack standing to
 sue entirely, or lack standing to sue without ARC’s participation as a plaintiff in the case.
 This request asks a simple question: has ARC done it before?
       If ARC has executed other agreements like
                                                                          those agreements
 and ARC’s practice of entering into them would be relevant to the interpretation of the
                                                   and may also provide other bases to
 undercut CCE’s standing in this case. See Trilegiant Corp., 272 F.R.D. at 364-65 (ordering
 plaintiff to produce documents concerning disputed contract provisions and “the drafting

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 27 of 73 PageID #: 1939
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 and use of such contract language” in order to aid in the interpretation of those provisions).
 Conversely, if ARC has never executed an agreement similar to
                           that is relevant as well and ARC should confirm that no such
 documents exist.
        ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
        In a good faith effort to narrow this request, HMD Global clarified that this request
 does not concern all licenses between any ARC affiliate and any third party, or even all
 licences between ARC and third parties. Rather, it concerns only licenses, like the license
 from        to     that CCE produced in the underlying litigation, between ARC and
 another party that include a license to a patent owned by an ARC affiliate.
        As demonstrated, documents that are responsive to this request concern
 nonprivileged matter that is relevant to HMD Global’s standing claim, and this request is
 within the scope of discovery, not overly broad, unduly burdensome, disproportionate to
 the needs of the case, or designed to harass ARC. HMD Global sought to resolve these
 disputes through a series of letters and by meeting and conferring three times with ARC, as
 set forth above in HMD Global’s Introductory Statement, § F, but could reach no
 agreements. Accordingly, HMD Global respectfully submits that the Court should order
 ARC to produce all documents responsive to this request.
        B.    ARC’s Position
        [ARC’s Position]
 Request for Production No. 6
        Request: All documents concerning any agreement executed concurrently with any
 agreement between ARC and any other person or persons that includes any patent license
 including a patent owned in whole or part by one or more Acacia Entities.
        Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to the phrase “any patent license” to the extent that it

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 28 of 73 PageID #: 1940
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 characterizes any agreements involving ARC as conferring a relevant patent license from
 ARC to any other entity; Defendant has no factual basis for such a characterization. ARC
 objects to this request to the extent that it seeks discovery of email. ARC understands that
 the parties to the Action agreed to a procedure for handling email discovery. It is improper
 and unduly burdensome to seek to circumvent these limits by seeking email discovery
 from third-party ARC. Further, this request does not comply with the requirements for an
 email discovery request. ARC further objects to this request to the extent that it seeks
 privileged information, documents, or communications; internal communications
 regarding patent licenses, should they exist, are protected from disclosure by
 attorney-client privilege and/or the work product doctrine. ARC objects to this request as
 overbroad and unduly burdensome, and neither relevant nor proportional to the needs of
 the case to the extent that the request seeks information not relevant to a claim or defense
 asserted in this litigation. ARC further objects to this request as vague, ambiguous,
 overbroad, and unduly burdensome to the extent that it is unlimited in time and scope.
 Specifically, this request includes the same overbroad and vague structure seen in Request
 5; ARC therefore incorporates the same objections here. Further, this request includes
 additional agreements other than patent licensing agreements, as long as they were
 “executed concurrently.” This provides an even broader and more vague scope to the
 request and makes it even more likely that agreements responsive to the request would be
 irrelevant to the current patent infringement litigation.
       Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
       A.     HMD Global’s Position
       Similar to Request No. 2, HMD Global’s Request No. 6 seeks documents
 concerning any agreement executed concurrently with any agreement described in Request

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 29 of 73 PageID #: 1941
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 No. 5. In its letter of November 12, ARC takes the same position as it did regarding
 Request No. 5, and declines to produce any documents. Chouraki Decl., Ex. P.
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       The agreements in Request No. 5 are relevant for the reasons set forth there; the
 concurrent agreements of Request No. 6 are relevant for the same reasons as the
 concurrent agreements of Request No. 2.
       ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
       As demonstrated, documents that are responsive to this request concern
 nonprivileged matter that is relevant to HMD Global’s standing claim, and this request is
 within the scope of discovery, not overly broad, unduly burdensome, disproportionate to
 the needs of the case, or designed to harass ARC. HMD Global sought to resolve these
 disputes through a series of letters and by meeting and conferring three times with ARC, as
 set forth above in HMD Global’s Introductory Statement, § F, but could reach no
 agreements. Accordingly, HMD Global respectfully submits that the Court should order
 ARC to produce all documents responsive to this request.
       B.     ARC’s Position
       [ARC’s Position]
 Request for Production No. 7
       Request: All documents concerning communications concerning any agreement
 between ARC and any other person or persons that includes any patent license including a
 patent owned in whole or part by one or more Acacia Entities.
       Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to the phrase “any patent license” to the extent that it
 characterizes any agreements involving ARC as conferring a relevant patent license from
 ARC to any other entity; Defendant has no factual basis for such a characterization. ARC

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 30 of 73 PageID #: 1942
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 objects to this request to the extent that it seeks discovery of email. ARC understands that
 the parties to the Action agreed to a procedure for handling email discovery. It is improper
 and unduly burdensome to seek to circumvent these limits by seeking email discovery
 from third-party ARC. Further, this request does not comply with the requirements for an
 email discovery request. ARC further objects to this request to the extent that it seeks
 privileged information, documents, or communications; internal communications
 regarding patent licenses, should they exist, are protected from disclosure by
 attorney-client privilege and/or the work product doctrine. ARC objects to this request as
 overbroad and unduly burdensome, and neither relevant nor proportional to the needs of
 the case to the extent that the request seeks information not relevant to a claim or defense
 asserted in this litigation. ARC objects to this request to the extent that it seeks discovery
 of email. ARC understands that the parties to the Action agreed to a procedure for
 handling email discovery. It is improper and unduly burdensome to seek to circumvent
 these limits by seeking email discovery from third-party ARC. Further, this request does
 not comply with the requirements for an email discovery request. ARC further objects to
 this request as vague, ambiguous, overbroad, and unduly burdensome to the extent that it is
 unlimited in time and scope. Specifically, this request includes the same overbroad and
 vague structure seen in Requests 5 and 6; ARC therefore incorporates the same objections
 here. Adding “communications” about the already vague and overbroad universe of
 potential agreements covered by Requests 5 and 6 to the request further broadens the scope
 of the request to include communications and correspondence that may be irrelevant to the
 current litigation.
        Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.



               JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 31 of 73 PageID #: 1943
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


       A.     HMD Global’s Position
       Similar to Request No. 3, HMD Global’s Request No. 7 seeks documents
 concerning communications concerning any agreement described in Request No. 5. In its
 letter of November 12, ARC takes the same position as it did regarding Request Nos. 5 and
 6, and declines to produce any documents. Chouraki Decl., Ex. P.
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       The agreements in Request No. 5 are relevant for the reasons set forth there; the
 communications of Request No. 7 are relevant for the same reasons as the communications
 of Request No. 3.
       ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
       As demonstrated, documents and communications that are responsive to this request
 concern nonprivileged matter that is relevant to HMD Global’s standing claim, and this
 request is within the scope of discovery, not overly broad, unduly burdensome,
 disproportionate to the needs of the case, or designed to harass ARC. HMD Global sought
 to resolve these disputes through a series of letters and by meeting and conferring three
 times with ARC, as set forth above in HMD Global’s Introductory Statement, § F, but
 could reach no agreements. Accordingly, HMD Global respectfully submits that the Court
 should order ARC to produce all documents responsive to this request.
       B.     ARC’s Position
       [ARC’s Position]
 Request for Production No. 8
       Request: All documents concerning communications concerning negotiations
 leading to any agreement between ARC and any other person or persons that includes any
 patent license including a patent owned in whole or part by one or more Acacia Entities or
 any agreement executed concurrently with any agreement between ARC and any other



              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 32 of 73 PageID #: 1944
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 person or persons that includes any patent license including a patent owned in whole or
 part by one or more Acacia Entities.
       Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to the phrase “any patent license” to the extent that it
 characterizes any agreements involving ARC as conferring a relevant patent license from
 ARC to any other entity; Defendant has no factual basis for such a characterization. ARC
 objects to this request as overbroad and unduly burdensome, and neither relevant nor
 proportional to the needs of the case to the extent that the request seeks information not
 relevant to a claim or defense asserted in this litigation. ARC objects to this request to the
 extent that it seeks discovery of email. ARC understands that the parties to the Action
 agreed to a procedure for handling email discovery. It is improper and unduly burdensome
 to seek to circumvent these limits by seeking email discovery from third-party ARC.
 Further, this request does not comply with the requirements for an email discovery request.
 ARC further objects to this request to the extent that it seeks privileged information,
 documents, or communications; internal communications regarding patent licenses, should
 they exist, are protected from disclosure by attorney-client privilege and/or the work
 product doctrine. ARC further objects to this request as vague, ambiguous, overbroad, and
 unduly burdensome to the extent that it is unlimited in time and scope. Specifically, this
 request includes the same overbroad and vague structure seen in Requests 5, 6, and 7;
 ARC therefore incorporates the same objections here.
       Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.




              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 33 of 73 PageID #: 1945
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


       A.        HMD Global’s Position
       Similar to Request No. 4, HMD Global’s Request No. 8 seeks documents
 concerning communications concerning negotiations concerning any agreement described
 in Request No. 5. In its letter of November 12, ARC takes the same position as it did
 regarding Request Nos. 5, 6, and 7, and declines to produce any documents. Chouraki
 Decl., Ex. P.
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       The agreements in Request No. 5 are relevant for the reasons set forth there; the
 communications of Request No. 8 are relevant for the same reasons as the communications
 agreements of Request No. 4.
       ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
       As demonstrated, documents and communications that are responsive to this request
 concern nonprivileged matter that is relevant to HMD Global’s standing claim, and this
 request is within the scope of discovery, not overly broad, unduly burdensome,
 disproportionate to the needs of the case, or designed to harass ARC. HMD Global sought
 to resolve these disputes through a series of letters and by meeting and conferring three
 times with ARC, as set forth above in HMD Global’s Introductory Statement, § F, but
 could reach no agreements. Accordingly, HMD Global respectfully submits that the Court
 should order ARC to produce all documents responsive to this request.
       B.        ARC’s Position
       [ARC’s Position]
 Request for Production No. 9
       Request: All documents concerning any agreement between ARC and any other
 person or persons that includes any patent license including a patent that one or more
 Acacia Entities has authority to license.



                 JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 34 of 73 PageID #: 1946
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


        Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to the phrase “any patent license” to the extent that it
 characterizes any agreements involving ARC as conferring a relevant patent license from
 ARC to any other entity; Defendant has no factual basis for such a characterization. ARC
 objects to this request as overbroad and unduly burdensome, and neither relevant nor
 proportional to the needs of the case to the extent that the request seeks information not
 relevant to a claim or defense asserted in this litigation. ARC objects to this request to the
 extent that it seeks discovery of email. ARC understands that the parties to the Action
 agreed to a procedure for handling email discovery. It is improper and unduly burdensome
 to seek to circumvent these limits by seeking email discovery from third-party ARC.
 Further, this request does not comply with the requirements for an email discovery request.
 ARC further objects to this request to the extent that it seeks privileged information,
 documents, or communications; internal communications regarding patent licenses, should
 they exist, are protected from disclosure by attorney-client privilege and/or the work
 product doctrine. ARC further objects to this request as vague, ambiguous, and unduly
 burdensome to the extent that it is unlimited in scope. Specifically, this request includes
 all patents owned by ARC and any of its subsidiaries, including patents that are unrelated
 to the single patent at issue in this litigation.
        Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
        A.     HMD Global’s Position
        HMD Global’s Request No. 9 seeks documents concerning any agreement that, like
                                                        includes a license to a patent to which
 an ARC affiliate has rights. In its letter of November 12, ARC states that “agreements

               JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 35 of 73 PageID #: 1947
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 between ARC and third-parties that do not concern the ʼ923 patent have no bearing on
 whether ARC has the right to license the ʼ923 patent,” and refuses to provide any
 documents. Chouraki Decl., Ex. P.
        The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
        HMD Global’s standing motion rests on the argument that ARC can and does hold,
 as the ultimate corporate parent of CCE and other subsidiaries, the right to license patents
 held by its subsidiaries directly by ARC, rather than through the subsidiaries themselves.
 If HMD Global is correct, then ARC’s subsidiaries (such as CCE) either lack standing to
 sue entirely, or lack standing to sue without ARC’s participation as a plaintiff in the case.
 This request asks a simple question: has ARC done it before?
        If ARC has executed other agreements like



                                                                         and may also provide
 other bases to undercut CCE’s standing in this case. See Trilegiant Corp., 272 F.R.D. at
 364-65 (ordering plaintiff to produce documents concerning disputed contract provisions
 and “the drafting and use of such contract language” in order to aid in the interpretation of
 those provisions). Conversely, if ARC has never executed an agreement similar to the
                                                    that is relevant as well and ARC should
 confirm that no such documents exist.
        ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
        In a good faith effort to narrow this request, HMD Global clarified that this request
 does not concern all licenses between any ARC affiliate and any third party, or even all
 licences between ARC and third parties. Rather, it concerns only licenses, like the license
 from       to     that CCE produced in the underlying litigation, between ARC and
 another party that include a license to a patent owned by an ARC affiliate.

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 36 of 73 PageID #: 1948
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


       As demonstrated, documents that are responsive to this request concern
 nonprivileged matter that is relevant to HMD Global’s standing claim, and this request is
 within the scope of discovery, not overly broad, unduly burdensome, disproportionate to
 the needs of the case, or designed to harass ARC. HMD Global sought to resolve these
 disputes through a series of letters and by meeting and conferring three times with ARC, as
 set forth above in HMD Global’s Introductory Statement, § F, but could reach no
 agreements. Accordingly, HMD Global respectfully submits that the Court should order
 ARC to produce all documents responsive to this request.
       B.     ARC’s Position
       [ARC’s Position]
 Request for Production No. 10
       Request: All documents concerning any agreement executed concurrently with any
 agreement between ARC and any other person or persons that includes any patent license
 including a patent that one or more Acacia Entities has authority to license.
       Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to the phrase “any patent license” to the extent that it
 characterizes any agreements involving ARC as conferring a relevant patent license from
 ARC to any other entity; Defendant has no factual basis for such a characterization. ARC
 objects to this request as overbroad and unduly burdensome, and neither relevant nor
 proportional to the needs of the case to the extent that the request seeks information not
 relevant to a claim or defense asserted in this litigation. ARC objects to this request to the
 extent that it seeks discovery of email. ARC understands that the parties to the Action
 agreed to a procedure for handling email discovery. It is improper and unduly burdensome
 to seek to circumvent these limits by seeking email discovery from third-party ARC.
 Further, this request does not comply with the requirements for an email discovery request.
 ARC further objects to this request to the extent that it seeks privileged information,
 documents, or communications; internal communications regarding patent licenses, should

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 37 of 73 PageID #: 1949
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 they exist, are protected from disclosure by attorney-client privilege and/or the work
 product doctrine. ARC objects to this request as vague, ambiguous, overbroad, and unduly
 burdensome to the extent that it is unlimited in time and scope. Specifically, this request
 includes the same overbroad and vague structure seen in Request 9; ARC therefore
 incorporates the same objections here. Further, this request includes additional agreements
 other than patent licensing agreements, as long as they were “executed concurrently.” This
 provides an even broader and more vague scope to the request and makes it even more
 likely that agreements responsive to the request would be irrelevant to the current patent
 infringement litigation.
       Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
       A.     HMD Global’s Position
       Similar to Request Nos. 2 and 6, HMD Global’s Request No. 10 seeks documents
 concerning any agreement executed concurrently with any agreement described in Request
 No. 9. In its letter of November 12, ARC takes the same position as it did regarding
 Request No. 9, and declines to produce any documents. Chouraki Decl., Ex. P.
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       The agreements in Request No. 9 are relevant for the reasons set forth there; the
 concurrent agreements of Request No. 10 are relevant for the same reasons as the
 concurrent agreements of Request Nos. 2 and 6.
       ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
       As demonstrated, documents that are responsive to this request concern
 nonprivileged matter that is relevant to HMD Global’s standing claim, and this request is

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 38 of 73 PageID #: 1950
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 within the scope of discovery, not overly broad, unduly burdensome, disproportionate to
 the needs of the case, or designed to harass ARC. HMD Global sought to resolve these
 disputes through a series of letters and by meeting and conferring three times with ARC, as
 set forth above in HMD Global’s Introductory Statement, § F, but could reach no
 agreements. Accordingly, HMD Global respectfully submits that the Court should order
 ARC to produce all documents responsive to this request.
       B.     ARC’s Position
       [ARC’s Position]
 Request for Production No. 11
       Request: All documents concerning communications concerning any agreement
 between ARC and any other person or persons that includes any patent license including a
 patent that one or more Acacia Entities has authority to license.
       Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to the phrase “any patent license” to the extent that it
 characterizes any agreements involving ARC as conferring a relevant patent license from
 ARC to any other entity; Defendant has no factual basis for such a characterization. ARC
 objects to this request as overbroad and unduly burdensome, and neither relevant nor
 proportional to the needs of the case to the extent that the request seeks information not
 relevant to a claim or defense asserted in this litigation. ARC objects to this request to the
 extent that it seeks discovery of email. ARC understands that the parties to the Action
 agreed to a procedure for handling email discovery. It is improper and unduly burdensome
 to seek to circumvent these limits by seeking email discovery from third-party ARC.
 Further, this request does not comply with the requirements for an email discovery request.
 ARC further objects to this request to the extent that it seeks privileged information,
 documents, or communications; internal communications regarding patent licenses, should
 they exist, are protected from disclosure by attorney-client privilege and/or the work
 product doctrine. ARC objects to this request as vague, ambiguous, overbroad, and unduly

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 39 of 73 PageID #: 1951
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 burdensome to the extent that it is unlimited in time and scope. Specifically, this request
 includes the same overbroad and vague structure seen in Requests 9 and 10; ARC
 therefore incorporates the same objections here. Adding “communications” about the
 already vague and overbroad universe of potential agreements covered by Requests 9 and
 10 to the request further broadens the scope of the request to include communications and
 correspondence that may be irrelevant to the current litigation.
       Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
       A.     HMD Global’s Position
       Similar to Request Nos. 3 and 7, HMD Global’s Request No. 11 seeks documents
 concerning communications concerning any agreement described in Request No. 9. In its
 letter of November 12, ARC takes the same position as it did regarding Request Nos. 9 and
 10, and declines to produce any documents. Chouraki Decl., Ex. P.
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       The agreements in Request No. 9 are relevant for the reasons set forth there; the
 communications of Request No. 11 are relevant for the same reasons as the
 communications of Request Nos. 3 and 7.
       ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
       As demonstrated, documents and communications that are responsive to this request
 concern nonprivileged matter that is relevant to HMD Global’s standing claim, and this
 request is within the scope of discovery, not overly broad, unduly burdensome,
 disproportionate to the needs of the case, or designed to harass ARC. HMD Global sought
 to resolve these disputes through a series of letters and by meeting and conferring three

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 40 of 73 PageID #: 1952
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 times with ARC, as set forth above in HMD Global’s Introductory Statement, § F, but
 could reach no agreements. Accordingly, HMD Global respectfully submits that the Court
 should order ARC to produce all documents responsive to this request.
       B.     ARC’s Position
       [ARC’s Position]
 Request for Production No. 12
       Request: All documents concerning communications concerning negotiations
 leading to any agreement between ARC and any other person or persons that includes any
 patent license including a patent that one or more Acacia Entities has authority to license
 or any agreement executed concurrently with any agreement between ARC and any other
 person or persons that includes any patent license including a patent that one or more
 Acacia Entities has authority to license.
       Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to the phrase “any patent license” to the extent that it
 characterizes any agreements involving ARC as conferring a relevant patent license from
 ARC to any other entity; Defendant has no factual basis for such a characterization. ARC
 objects to this request to the extent that it seeks discovery of email. ARC understands that
 the parties to the Action agreed to a procedure for handling email discovery. It is improper
 and unduly burdensome to seek to circumvent these limits by seeking email discovery
 from third-party ARC. Further, this request does not comply with the requirements for an
 email discovery request. ARC further objects to this request to the extent that it seeks
 privileged information, documents, or communications; internal communications
 regarding patent licenses, should they exist, are protected from disclosure by
 attorney-client privilege and/or the work product doctrine. ARC objects to this request as
 overbroad and unduly burdensome, and neither relevant nor proportional to the needs of
 the case to the extent that the request seeks information not relevant to a claim or defense
 asserted in this litigation. ARC further objects to this request as vague, ambiguous,

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 41 of 73 PageID #: 1953
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 overbroad, and unduly burdensome to the extent that it is unlimited in time and scope.
 Specifically, this request includes the same overbroad and vague structure seen in Requests
 9, 10, and 11; ARC therefore incorporates the same objections here.
          Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
          A.    HMD Global’s Position
          Similar to Request Nos. 4 and 8, HMD Global’s Request No. 12 seeks documents
 concerning communications concerning negotiations concerning any agreement described
 in Request No. 9. In its letter of November 12, ARC takes the same position as it did
 regarding Request Nos. 9 and 10, and declines to produce any documents. Chouraki Decl.,
 Ex. P.
          The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
          The agreements in Request No. 9 are relevant for the reasons set forth there; the
 communications of Request No. 12 are relevant for the same reasons as the
 communications of Request Nos. 4 and 8.
          ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
          As demonstrated, documents and communications that are responsive to this request
 concern nonprivileged matter that is relevant to HMD Global’s standing claim, and this
 request is within the scope of discovery, not overly broad, unduly burdensome,
 disproportionate to the needs of the case, or designed to harass ARC. HMD Global sought
 to resolve these disputes through a series of letters and by meeting and conferring three
 times with ARC, as set forth above in HMD Global’s Introductory Statement, § F, but



                JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 42 of 73 PageID #: 1954
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 could reach no agreements. Accordingly, HMD Global respectfully submits that the Court
 should order ARC to produce all documents responsive to this request.
       B.     ARC’s Position
       [ARC’s Position]
 Request for Production No. 13
       Request: All documents concerning all communications, including any proposals
 to license, negotiations, discussions, offers to license, presentations, or any other
 communications, regarding any potential agreement concerning the ’923 patent, including
 any potential license including the ’923 patent.
       Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to this request to the extent that it characterizes any
 communications or agreements involving ARC as proposing, offering, or conferring a
 relevant patent license from ARC to any other entity; Defendant has no factual basis for
 such a characterization. ARC objects to this request to the extent that it seeks discovery of
 email. ARC understands that the parties to the Action agreed to a procedure for handling
 email discovery. It is improper and unduly burdensome to seek to circumvent these limits
 by seeking email discovery from third-party ARC. Further, this request does not comply
 with the requirements for an email discovery request. ARC objects to this request as
 overbroad and unduly burdensome, and neither relevant nor proportional to the needs of
 the case to the extent that the request seeks information not relevant to a claim or defense
 asserted in this litigation. ARC further objects to this request as vague, ambiguous,
 overbroad, and unduly burdensome to the extent that it is unlimited in time. Further, ARC
 objects to this request to the extent that it seeks information, documents, and
 communications protected from disclosure under attorney-client privilege, attorney work
 product doctrine, and common interest privilege. Specifically, this request includes
 information about prior lawsuits and licensing efforts that, in addition to being protected
 from disclosure by attorney-client privilege and/or attorney work product doctrine, may be

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 43 of 73 PageID #: 1955
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 irrelevant and unrelated to this litigation. Additionally, this request asks about licenses and
 potential licenses in general, which includes any licenses procured as a result of litigation,
 as well as any licenses procured as a result of other business deals.
       Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
       A.     HMD Global’s Position
       HMD Global’s Request No. 13 seeks documents, including communications,
 including any proposals to license, negotiations, discussions, offers to license,
 presentations, or any other communications, regarding any potential agreement concerning
 the ’923 patent, including any potential license including the ’923 patent. In its letter of
 November 12, ARC states that it “will produce all responsive materials in its possession,
 custody, or control relating to the ownership of the ʼ923 patent. Moreover, to the extent
 ARC has valuations concerning the ʼ923 patent, it will either produce such materials or
 identify such materials on a privilege log.” ARC does not commit to searching for
 documents regarding “any proposals to license, negotiations, discussions, offers to license,
 presentations, or any other communications, regarding any potential agreement concerning
 the ’923 patent, including any potential license including the ’923 patent,” Chouraki Decl.,
 Ex. E, and “will not conduct a search of emails in an attempt to locate responsive
 information.” Id. Ex. P.
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       This request seeks documents concerning communications concerning any actual or
 potential agreements regarding the ’923 patent. If ARC sent a series of proposals to
 license a portfolio including the ’923 patent to     or any other party, those
 communications would be highly relevant HMD Global’s motion to dismiss. Similarly,

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 44 of 73 PageID #: 1956
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 communications with




                                                       See 67 Wall St., 37 N.Y.2d at 248-49.
 All of these communications are highly relevant to HMD Global’s claims about the
 meaning of
       ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
       As demonstrated, documents and communications that are responsive to this request
 concern nonprivileged matter that is relevant to HMD Global’s standing claim, and this
 request is within the scope of discovery, not overly broad, unduly burdensome,
 disproportionate to the needs of the case, or designed to harass ARC. HMD Global sought
 to resolve these disputes through a series of letters and by meeting and conferring three
 times with ARC, as set forth above in HMD Global’s Introductory Statement, § F, but
 could reach no agreements. Accordingly, HMD Global respectfully submits that the Court
 should order ARC to produce all documents responsive to this request.
       B.     ARC’s Position
       [ARC’s Position]
 Request for Production No. 14
       Request: All documents concerning any right, title, or interest in the ’923 patent.
       Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 45 of 73 PageID #: 1957
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 if fully set forth herein. ARC objects to this request as vague, ambiguous, overbroad, and
 unduly burdensome to the extent that it is not limited in time. ARC objects to this request
 as unduly burdensome to the extent that it seeks information that ARC cannot provide.
 ARC has never possessed any right, title, or interest in the ’923 patent; this request should
 instead be directed at parties that do have interest in the ’923 patent.
       Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
       A.     HMD Global’s Position
       HMD Global’s Request No. 14 seeks documents concerning any right, title, or
 interest in the ’923 patent. In its letter of November 12, ARC stated that it would “produce
 all responsive materials in its possession, custody, or control relating to the ownership of
 the ʼ923 patent,” but does not commit to produce all documents regarding “any right, title,
 or interest in the ’923 patent,” Chouraki Decl., Ex. Chouraki Decl., Ex. E, thus enabling it
 to withhold documents concerning the key issue in HMD Global’s standing claim: ARC’s
 right to license the ’923 patent. ARC also refused to “conduct a search of emails in an
 attempt to locate responsive information.” Id. Ex. P.
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       Documents responsive to this request bear directly on HMD Global’s Motion to
 Dismiss. In opposing HMD Global’s motion to dismiss, CCE claimed “that all rights to
 the ʼ923 patent belong to CCE.” Chouraki Decl., Ex. B. HMD Global is entitled to test
 this assertion through discovery. It is also entitled to test its assertion that ARC exercised
 ownership rights to the ’923 patent by licensing it through
                                                 If ARC has documents relating to their



              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 46 of 73 PageID #: 1958
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 ownership of the ’923 patent, they bear directly on the core arguments of HMD Global’s
 motion to dismiss and ARC must produce them.
       ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
       As demonstrated, documents that are responsive to this request concern
 nonprivileged matter that is relevant to HMD Global’s standing claim, and this request is
 within the scope of discovery, not overly broad, unduly burdensome, disproportionate to
 the needs of the case, or designed to harass ARC. HMD Global sought to resolve these
 disputes through a series of letters and by meeting and conferring three times with ARC, as
 set forth above in HMD Global’s Introductory Statement, § F, but could reach no
 agreements. Accordingly, HMD Global respectfully submits that the Court should order
 ARC to produce all documents responsive to this request.
       B.     ARC’s Position
       [ARC’s Position]
 Request for Production No. 15
       Request: All documents concerning any valuations or attempts to value the ’923
 patent or any portfolio containing the ’923 patent.
       Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to this request to the extent that it seeks discovery of
 email. ARC understands that the parties to the Action agreed to a procedure for handling
 email discovery. It is improper and unduly burdensome to seek to circumvent these limits
 by seeking email discovery from third-party ARC. Further, this request does not comply
 with the requirements for an email discovery request. ARC further objects to this request
 to the extent that it seeks privileged information, documents, or communications; internal
 communications regarding patent valuations, should they exist, are protected from
 disclosure by attorney-client privilege and/or the work product doctrine. ARC objects to
 this request as vague, ambiguous, overbroad, and unduly burdensome to the extent that it is

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 47 of 73 PageID #: 1959
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 not limited in time. ARC further objects to this request to the extent that it seeks
 information not in ARC’s possession, custody, or control. For example, ARC does not
 own the ’923 patent and there are third parties who owned the rights to the ’923 patent
 prior to CCE; as written, the request includes information that is more likely to be in those
 parties’ possession.
       Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
       A.     HMD Global’s Position
       HMD Global’s Request No. 15 seeks documents concerning any valuations or
 attempts to value the ’923 patent or any portfolio containing the ’923 patent. In its letter of
 November 12, ARC states that, “to the extent ARC has valuations concerning the ʼ923
 patent, it will either produce such materials or identify such materials on a privilege log,”
 but will not “conduct a search of emails in an attempt to locate responsive information.”
 Chouraki Decl., Ex. P. The question before the Court is thus whether ARC has shown that
 an email search would be overly burdensome. It has not.
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3. ARC’s objection is
 particularly inappropriate here, where it admits the subject matter is relevant, but appears
 to agree to a scope of production calculated to yield few, if any, documents. Modern
 business occurs largely over email, and the exception to ARC’s purported willingness to
 produce documents almost certainly swallows the rule. The Court should not allow ARC
 to provide a hollowed-out production without a full search of all documents.



              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 48 of 73 PageID #: 1960
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


       As demonstrated, documents that are responsive to this request concern
 nonprivileged matter that is relevant to HMD Global’s standing claim, and this request is
 within the scope of discovery, not overly broad, unduly burdensome, disproportionate to
 the needs of the case, or designed to harass ARC. HMD Global sought to resolve these
 disputes through a series of letters and by meeting and conferring three times with ARC, as
 set forth above in HMD Global’s Introductory Statement, § F, but could reach no
 agreements. Accordingly, HMD Global respectfully submits that the Court should order
 ARC to produce all documents responsive to this request.
       B.     ARC’s Position
       [ARC’s Position]
 Request for Production No. 16
       Request: All documents concerning the relationship between ARC and CCE.
       Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to this request to the extent that it seeks discovery of
 email. ARC understands that the parties to the Action agreed to a procedure for handling
 email discovery. It is improper and unduly burdensome to seek to circumvent these limits
 by seeking email discovery from third-party ARC. Further, this request does not comply
 with the requirements for an email discovery request. ARC objects to this request as
 overbroad and unduly burdensome, and neither relevant nor proportional to the needs of
 the case to the extent that the request seeks information not relevant to a claim or defense
 asserted in this litigation. ARC further objects to this request as vague, ambiguous,
 overbroad, and unduly burdensome to the extent that it is unlimited in time and scope.
 Specifically, this request provides no limitation or context for the information it seeks
 regarding the “relationship” between ARC and CCE. As written, the request asks for an
 overly broad spectrum of any facts that could potentially relate to the relationship
 discussed. ARC further objects to this request as unduly burdensome to the extent that it



              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 49 of 73 PageID #: 1961
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 seeks information that could more easily be obtained from CCE, who is a party to this
 Action.
       Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
       A.     HMD Global’s Position
       HMD Global’s Request No. 16 seeks documents concerning the relationship
 between ARC and CCE. In its letter of November 12, ARC stated that, if HMD Global
 “agrees to exclude emails from its request, ARC is willing to search for non-public,
 responsive documents related to these requests.” Chouraki Decl., Ex. P. ARC thus admits
 the relevance of these documents, but refuses to search for them unless HMD Global
 agrees to exclude emails from its search.
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       These documents address CCE’s main argument in opposition to HMD’s motion to
 dismiss. In their opposition CCE claimed that




                                                                                Sur-reply at
 4 (citing Polaris, 2019 WL 1399927, at *3; Opp. at 6. CCE hinges their argument that
 they own the ʼ923 patent on this interpretation of                 HMD Global is entitled
 to test these statements by understanding the full scope of the relationship between ARC
 and CCE.



              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 50 of 73 PageID #: 1962
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


       ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
       As demonstrated, documents that are responsive to this request concern
 nonprivileged matter that is relevant to HMD Global’s standing claim, and this request is
 within the scope of discovery, not overly broad, unduly burdensome, disproportionate to
 the needs of the case, or designed to harass ARC. HMD Global sought to resolve these
 disputes through a series of letters and by meeting and conferring three times with ARC, as
 set forth above in HMD Global’s Introductory Statement, § F, but could reach no
 agreements. Accordingly, HMD Global respectfully submits that the Court should order
 ARC to produce all documents responsive to this request.
       B.     ARC’s Position
       [ARC’s Position]
 Request for Production No. 17
       Request: All communications concerning the relationship between ARC and CCE.
       Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to this request to the extent that it seeks discovery of
 email. ARC understands that the parties to the Action agreed to a procedure for handling
 email discovery. It is improper and unduly burdensome to seek to circumvent these limits
 by seeking email discovery from third-party ARC. Further, this request does not comply
 with the requirements for an email discovery request. ARC objects to this request as
 overbroad and unduly burdensome, and neither relevant nor proportional to the needs of
 the case to the extent that the request seeks information not relevant to a claim or defense
 asserted in this litigation. ARC further objects to this request as vague, ambiguous,
 overbroad, and unduly burdensome to the extent that it is unlimited in time and scope. For
 example, ARC objects to the term “communications” as not being limited in time or scope.
 Specifically, this request provides no limitation or context for the information it seeks
 regarding the “relationship” between CCE and ARC. As written, the request asks for an

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 51 of 73 PageID #: 1963
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 overly broad spectrum of any facts that could potentially relate to the relationship
 discussed. ARC further objects to this request as unduly burdensome to the extent that it
 seeks information that could more easily be obtained from CCE, who is a party to this
 Action.
       Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
       A.     HMD Global’s Position
       HMD Global’s Request No. 16 seeks communications concerning the relationship
 between ARC and CCE. In its letter of November 12, ARC stated that, if HMD Global
 “agrees to exclude emails from its request, ARC is willing to search for non-public,
 responsive documents related to these requests.” Chouraki Decl., Ex. P. ARC thus admits
 the relevance of these documents, but refuses to search for them unless HMD Global
 agrees to exclude emails from its search.
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       These documents are relevant for the same reasons as those responsive to Request
 No. 16.
       ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
       As demonstrated, documents and communications that are responsive to this request
 concern nonprivileged matter that is relevant to HMD Global’s standing claim, and this
 request is within the scope of discovery, not overly broad, unduly burdensome,
 disproportionate to the needs of the case, or designed to harass ARC. HMD Global sought
 to resolve these disputes through a series of letters and by meeting and conferring three
 times with ARC, as set forth above in HMD Global’s Introductory Statement, § F, but

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 52 of 73 PageID #: 1964
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 could reach no agreements. Accordingly, HMD Global respectfully submits that the Court
 should order ARC to produce all documents responsive to this request.
       B.     ARC’s Position
       [ARC’s Position]
 Request for Production No. 18
       Request: All documents concerning the “Assignment and Assumption Agreement”
 filed with the United States Patent and Trademark Office at Patent Reel 033405, Frame
 0104 to 0106.
       Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to this request as overbroad and unduly burdensome,
 and neither relevant nor proportional to the needs of the case to the extent that the request
 seeks information not relevant to a claim or defense asserted in this litigation. ARC
 further objects to the term “concerning” as vague and ambiguous to the extent that it is
 unlimited in scope. Specifically, this request provides no context or information regarding
 what information Defendant seeks regarding the referenced agreement. ARC further
 objects to this request as unduly burdensome, as it seeks information about a document not
 filed by ARC. This request is presumably more properly directed to CCE, who is a party
 to this Action and has an ownership interest in the ’923 patent.
       Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
       A.     HMD Global’s Position
       HMD Global’s Request No. 18 seeks documents concerning the “Assignment and
 Assumption Agreement” filed with the United States Patent and Trademark Office at
 Patent Reel 033405, Frame 0104 to 0106, an agreement between Acacia Research Group

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 53 of 73 PageID #: 1965
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 LLC (“ARG”), an ARC affiliate entity, and Nokia Siemens Networks Oy regarding the
 ’923 patent. In its letter of November 12, ARC states that “this request refers to an
 assignment made by ARG, not ARC, and ARC does not believe that it has documents
 responsive to this request. Nevertheless, if HMD agrees to exclude emails from its
 request, ARC is willing to search for non-public, responsive documents responsive to these
 requests.” Chouraki Decl., Ex. P.
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       Documents responsive to this request concern the chain of title of the ’923 patent.
 In opposing HMD Global’s motion to dismiss, CCE claimed “that all rights to the ʼ923
 patent belong to CCE.” Chouraki Decl., Ex. B. HMD Global is entitled to test this
 assertion through discovery. Request No. 18 concerns the agreement CCE contends
                                                                                          Opp.
 at 2. Suppose, for example, that contemporaneous documents exist that explain the
 purpose of this assignment and how the assignment affects any rights ARC or ARG may
 have concerning CCE or the ʼ923 patent. Such responsive documents would be highly
 relevant to the ownership of the ʼ923 patent and the authority to license it.
       ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
       As demonstrated, documents that are responsive to this request concern
 nonprivileged matter that is relevant to HMD Global’s standing claim, and this request is
 within the scope of discovery, not overly broad, unduly burdensome, disproportionate to
 the needs of the case, or designed to harass ARC. HMD Global sought to resolve these
 disputes through a series of letters and by meeting and conferring three times with ARC, as
 set forth above in HMD Global’s Introductory Statement, § F, but could reach no
 agreements. Accordingly, HMD Global respectfully submits that the Court should order
 ARC to produce all documents responsive to this request.



              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 54 of 73 PageID #: 1966
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


       B.     ARC’s Position
       [ARC’s Position]
 Request for Production No. 19
       Request: All documents concerning the “Patent Security Agreement” filed with the
 United States Patent and Trademark Office at Patent Reel 052853, Frame 0153 to 0404.
       Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to this request as overbroad and unduly burdensome,
 and neither relevant nor proportional to the needs of the case to the extent that the request
 seeks information not relevant to a claim or defense asserted in this litigation. ARC
 further objects to this request as vague and ambiguous to the extent that it is unlimited in
 scope. Specifically, this request relates to an agreement that involves numerous patents
 and parties that are not at issue and have no relevance to this litigation. The request
 provides no context or information regarding what information Defendant seeks relating to
 this agreement. Further, ARC objects to this request to the extent that it asks for things not
 in ARC’s possession, custody, or control. ARC further objects to this request as unduly
 burdensome, as it seeks information about a document not filed by ARC. This request is
 presumably more properly directed to CCE, who is a party to this Action and has an
 ownership interest in the ’923 patent.
       Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
       A.     HMD Global’s Position
       HMD Global’s Request No. 19 seeks documents concerning the “Patent Security
 Agreement” filed with the United States Patent and Trademark Office at Patent Reel
 052853, Frame 0153 to 0404, an agreement between ARG, an ARC affiliate entity, and

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 55 of 73 PageID #: 1967
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 Starboard Value Intermediate Fund LP (“Starboard”) regarding the ’923 patent. In its
 letter of November 12, ARC states that “this request refers to an assignment made by
 ARG, not ARC, and ARC does not believe that it has documents responsive to this
 request. Nevertheless, if HMD agrees to exclude emails from its request, ARC is willing
 to search for non-public, responsive documents responsive to these requests.” Chouraki
 Decl., Ex. P.
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       This request specifically concerns the security interest ARC provided to Starboard.
 The “Patent Security Agreement” filed with the United States Patent and Trademark Office
 at Patent Reel 052853, Frame 0153 to 0404, granted Starboard a security interest in the
 ʼ923 patent, and referenced a Security Agreement, which CCE has not produced. The
 “Release of Security Interest in Patents” filed with the United States Patent and Trademark
 Office at Patent Reel 053654, Frame 0254 to 0489, shows that on June 30, 2020, Starboard
 rescinded its security interest in the ’923 patent. These agreements and documents related
 to them may independently undermine CCE’s standing in this case and raise numerous
 issues which are highly relevant to HMD Global’s standing claims. See Uniloc USA, Inc.
 v. Apple Inc., 784 Fed. App’x at 765, 767-68 (order of United States Court of Appeals for
 the Federal Circuit remanding to the district court to “supplement the record, determine
 whether Uniloc has standing in the first instance, and, if appropriate, cure any
 jurisdictional defects” after Apple learned on appeal of patent licenses and assignments
 which threatened Uniloc’s standing to sue). These agreements raise at least the following
 issues: what are the terms of the Security Agreement, including when does an Event of
 Default occur and what is the Collateral; whether Starboard at any point in time after
 execution of the Patent Security Agreement had any right in the asserted patent; whether
 CCE lost or shared in any right to the asserted patent with Starboard; whether CCE
 defaulted under the Security Agreement after execution of the Patent Security Agreement;



                 JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 56 of 73 PageID #: 1968
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 and why Starboard released the security interest. This request seeks to probe these issues,
 which go directly to HMD’s argument that CCE does not have standing to sue in this case.
       ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
       As demonstrated, documents that are responsive to this request concern
 nonprivileged matter that is relevant to HMD Global’s standing claim, and this request is
 within the scope of discovery, not overly broad, unduly burdensome, disproportionate to
 the needs of the case, or designed to harass ARC. HMD Global sought to resolve these
 disputes through a series of letters and by meeting and conferring three times with ARC, as
 set forth above in HMD Global’s Introductory Statement, § F, but could reach no
 agreements. Accordingly, HMD Global respectfully submits that the Court should order
 ARC to produce all documents responsive to this request.
       B.     ARC’s Position
       [ARC’s Position]
 Request for Production No. 20
       Request: All documents concerning the “Release of Security Interest in Patents”
 filed with the United States Patent and Trademark Office at Patent Reel 053654, Frame
 0254 to 0489.
       Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to this request as overbroad and unduly burdensome,
 and neither relevant nor proportional to the needs of the case to the extent that the request
 seeks information not relevant to a claim or defense asserted in this litigation. ARC
 further objects to this request as vague and ambiguous to the extent that it is unlimited in
 scope. Specifically, this request relates to an agreement that involves numerous patents
 and parties that are not at issue and have no relevance to this litigation. The request
 provides no context or information regarding what information Defendant seeks relating to
 this agreement. Additionally, ARC objects to this request to the extent that it asks for

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 57 of 73 PageID #: 1969
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 things not in ARC’s possession, custody, or control. ARC further objects to this request as
 unduly burdensome, as it seeks information about a document not filed by ARC. This
 request is presumably more properly directed to CCE, who is a party to this Action and has
 an ownership interest in the ’923 patent.
       Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
       A.     HMD Global’s Position
       HMD Global’s Request No. 20 seeks documents concerning the “Release of
 Security Interest in Patents” filed with the United States Patent and Trademark Office at
 Patent Reel 053654, Frame 0254 to 0489, an agreement between ARG, an ARC affiliate
 entity, and Starboard regarding the ’923 patent. In its letter of November 12, ARC states
 that “this request refers to an assignment made by ARG, not ARC, and ARC does not
 believe that it has documents responsive to this request. Nevertheless, if HMD agrees to
 exclude emails from its request, ARC is willing to search for non-public, responsive
 documents responsive to these requests.” Chouraki Decl., Ex. P.
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       This request specifically concerns the security interest ARC provided to Starboard.
 The “Patent Security Agreement” filed with the United States Patent and Trademark Office
 at Patent Reel 052853, Frame 0153 to 0404, granted Starboard a security interest in the
 ʼ923 patent, and referenced a Security Agreement, which CCE has not produced. The
 “Release of Security Interest in Patents” filed with the United States Patent and Trademark
 Office at Patent Reel 053654, Frame 0254 to 0489, shows that on June 30, 2020, Starboard
 rescinded its security interest in the ’923 patent. These agreements and documents related
 to them may independently undermine CCE’s standing in this case and raise numerous

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 58 of 73 PageID #: 1970
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 issues which are highly relevant to HMD Global’s standing claims. See Uniloc USA, Inc.
 v. Apple Inc., 784 Fed. App’x at 765, 767-68 (order of United States Court of Appeals for
 the Federal Circuit remanding to the district court to “supplement the record, determine
 whether Uniloc has standing in the first instance, and, if appropriate, cure any
 jurisdictional defects” after Apple learned on appeal of patent licenses and assignments
 which threatened Uniloc’s standing to sue). These agreements raise at least the following
 issues: what are the terms of the Security Agreement, including when does an Event of
 Default occur and what is the Collateral; whether Starboard at any point in time after
 execution of the Patent Security Agreement had any right in the asserted patent; whether
 CCE lost or shared in any right to the asserted patent with Starboard; whether CCE
 defaulted under the Security Agreement after execution of the Patent Security Agreement;
 and why Starboard released the security interest. This request seeks to probe these issues,
 which go directly to HMD’s argument that CCE does not have standing to sue in this case.
       ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
       As demonstrated, documents that are responsive to this request concern
 nonprivileged matter that is relevant to HMD Global’s standing claim, and this request is
 within the scope of discovery, not overly broad, unduly burdensome, disproportionate to
 the needs of the case, or designed to harass ARC. HMD Global sought to resolve these
 disputes through a series of letters and by meeting and conferring three times with ARC, as
 set forth above in HMD Global’s Introductory Statement, § F, but could reach no
 agreements. Accordingly, HMD Global respectfully submits that the Court should order
 ARC to produce all documents responsive to this request.
       B.     ARC’s Position
       [ARC’s Position]




              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 59 of 73 PageID #: 1971
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 Request for Production No. 21
       Request: All documents concerning communications concerning the “Assignment
 and Assumption Agreement,” “Patent Security Agreement,” or “Release of Security
 Interest in Patents” described in the three preceding paragraphs.
       Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to this request to the extent that it seeks discovery of
 email. ARC understands that the parties to the Action agreed to a procedure for handling
 email discovery. It is improper and unduly burdensome to seek to circumvent these limits
 by seeking email discovery from third-party ARC. Further, this request does not comply
 with the requirements for an email discovery request. ARC objects to this request as
 overbroad and unduly burdensome, and neither relevant nor proportional to the needs of
 the case to the extent that the request seeks information not relevant to a claim or defense
 asserted in this litigation. ARC further objects to this request as vague and ambiguous to
 the extent that it is unlimited in scope. Specifically, this request involves the same
 agreements mentioned in Requests 18-20; ARC therefore incorporates the same objections
 here. Additionally, ARC objects to the term “communications” as not being limited in
 time or scope.
       Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
       A.     HMD Global’s Position
       HMD Global’s Request No. 21 seeks documents concerning communications
 concerning the “Assignment and Assumption Agreement,” “Patent Security Agreement,”
 or “Release of Security Interest in Patents” described in Requests Nos. 18-20. In its letter
 of November 12, ARC states that “this request refers to an assignment made by ARG, not

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 60 of 73 PageID #: 1972
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 ARC, and ARC does not believe that it has documents responsive to this request.
 Nevertheless, if HMD agrees to exclude emails from its request, ARC is willing to search
 for non-public, responsive documents responsive to these requests.” Chouraki Decl., Ex.
 P.
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       The subject matter of the “Assignment and Assumption Agreement,” “Patent
 Security Agreement,” or “Release of Security Interest in Patents” described in Requests
 Nos. 18-20 is relevant for the reasons set forth there. Communications regarding such
 agreements are also highly relevant. The negotiation history of a contract is key to
 understanding its meaning. 67 Wall St. Co. v. Franklin Nat’l Bank, 37 N.Y.2d 245, 248-49
 (1975) (recognizing that the court can look to the “surrounding facts and circumstances to
 determine the intent of the parties,” including “evidence of conversations, negotiations and
 agreements made prior to or contemporaneous with the execution” in order to explain
 ambiguities in a written agreement). Second, communications between ARC and
 Starboard after execution of any agreements are also highly relevant, as course of
 performance also sheds light on the meaning of a contract. See Fed. Ins. Co., 258 A.D.2d
 at 44 (“the parties’ course of performance under the contract is considered to be the most
 persuasive evidence of the agreed intention of the parties”) (internal quotation marks and
 citation omitted); Credit Suisse Sec. (USA) LLC, 2013 WL 5312511, at *11 (“The parties’
 objective manifestations of their intent—namely, their words to each other and their
 deeds—are significantly more probative than uncommunicated subjective intent.”)
 (internal quotation marks and citation omitted). Third, communications within ARC can
 shed light on how ARC interpreted any agreements. See Dataflow, Inc. v. Peerless Ins.
 Co., Case No. 11-1127, 2014 WL 148685, at *4 (S.D.N.Y. Jan. 13, 2014) (finding that
 defendant’s internal communications showing its interpretation of a written agreement are
 relevant to its interpretation of the agreement). All of these communications provide
 additional context for the interpretation of the agreement between ARC and Starboard.

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 61 of 73 PageID #: 1973
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 Thus, they are highly relevant to HMD Global’s argument that CCE does not have
 ownership of the ’923 patent. See 67 Wall St., 37 N.Y.2d at 248-49 (recognizing that
 “evidence of conversations, negotiations and agreements made prior to or
 contemporaneous with the execution” may be used to explain ambiguities in a written
 agreement).
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
       As demonstrated, documents and communications that are responsive to this request
 concern nonprivileged matter that is relevant to HMD Global’s standing claim, and this
 request is within the scope of discovery, not overly broad, unduly burdensome,
 disproportionate to the needs of the case, or designed to harass ARC. HMD Global sought
 to resolve these disputes through a series of letters and by meeting and conferring three
 times with ARC, as set forth above in HMD Global’s Introductory Statement, § F, but
 could reach no agreements. Accordingly, HMD Global respectfully submits that the Court
 should order ARC to produce all documents responsive to this request.
       B.      ARC’s Position
       [ARC’s Position]
 Request for Production No. 22
       Request: All documents concerning any relationship between ARC and Starboard.
       Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to this request to the extent that it seeks discovery of
 email. ARC understands that the parties to the Action agreed to a procedure for handling
 email discovery. It is improper and unduly burdensome to seek to circumvent these limits
 by seeking email discovery from third-party ARC. Further, this request does not comply
 with the requirements for an email discovery request. ARC objects to this request as

               JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 62 of 73 PageID #: 1974
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 overbroad and unduly burdensome, and neither relevant nor proportional to the needs of
 the case to the extent that the request seeks information not relevant to a claim or defense
 asserted in this litigation. Specifically, this request seeks information about a relationship
 (to the extent one may exist) that has no bearing on any claim or defense in this litigation.
 ARC has no interest in the ’923 patent and is not a party to the agreements discussed in
 Requests 19 and 20, which involve Starboard. ARC further objects to this request as
 vague, ambiguous, overbroad, and unduly burdensome to the extent that it is unlimited in
 time and subject matter. Specifically, this request provides no limitation or context for the
 information it seeks regarding the “relationship” between ARC and Starboard. As written,
 the request asks for an overly broad spectrum of any facts that could potentially relate to
 the relationship discussed. Additionally, ARC objects to this request to the extent that it
 asks for things not in ARC’s possession, custody, or control.
       Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
       A.     HMD Global’s Position
       HMD Global’s Request No. 22 seeks documents concerning any relationship
 between ARC and Starboard, an entity which ARC separately entered an agreement with
 regarding the ’923 patent. In its letter of November 12, ARC states that “this request
 refers to an assignment made by ARG, not ARC, and ARC does not believe that it has
 documents responsive to this request. Nevertheless, if HMD agrees to exclude emails
 from its request, ARC is willing to search for non-public, responsive documents
 responsive to these requests.” Chouraki Decl., Ex. P.
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.



              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 63 of 73 PageID #: 1975
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


       Documents that are responsive to this request, which include documents that
 concern any security interest Starboard may have in the ’923 patent and may
 independently undermine CCE’s standing in this case, are relevant to HMD Global’s
 standing claims raised in its motion to dismiss, which relate to the rights that ARC
 exercises on behalf of its subsidiaries, including but not limited to CCE.
       ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
       As demonstrated, documents that are responsive to this request concern
 nonprivileged matter that is relevant to HMD Global’s standing claim, and this request is
 within the scope of discovery, not overly broad, unduly burdensome, disproportionate to
 the needs of the case, or designed to harass ARC. HMD Global sought to resolve these
 disputes through a series of letters and by meeting and conferring three times with ARC, as
 set forth above in HMD Global’s Introductory Statement, § F, but could reach no
 agreements. Accordingly, HMD Global respectfully submits that the Court should order
 ARC to produce all documents responsive to this request.
       B.     ARC’s Position
       [ARC’s Position]
 Request for Production No. 23
       Request: All communications concerning any relationship between ARC and
 Starboard.
       Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to this request to the extent that it seeks discovery of
 email. ARC understands that the parties to the Action agreed to a procedure for handling
 email discovery. It is improper and unduly burdensome to seek to circumvent these limits
 by seeking email discovery from third-party ARC. Further, this request does not comply
 with the requirements for an email discovery request. ARC objects to this request as
 overbroad and unduly burdensome, and neither relevant nor proportional to the needs of

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 64 of 73 PageID #: 1976
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 the case to the extent that the request seeks information not relevant to a claim or defense
 asserted in this litigation. Specifically, this request contains the same language used in
 Request 22 regarding the “relationship” between ARC and Starboard; ARC therefore
 incorporates the same objections here. ARC further objects to this request as vague,
 ambiguous, overbroad, and unduly burdensome to the extent that it is unlimited in time
 and scope. For example, ARC objects to the term “communications” as not being limited
 in time or scope.
       Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
       A.     HMD Global’s Position
       HMD Global’s Request No. 23 seeks communications concerning any relationship
 between ARC and Starboard, an entity which ARC separately entered into an agreement
 with regarding the ’923 patent. In its letter of November 12, ARC states that “this request
 refers to an assignment made by ARG, not ARC, and ARC does not believe that it has
 documents responsive to this request. Nevertheless, if HMD agrees to exclude emails
 from its request, ARC is willing to search for non-public, responsive documents
 responsive to these requests.” Chouraki Decl., Ex. P.
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       Documents that are responsive to this request, which include documents that
 concern any security interest Starboard may have in the ’923 patent and may
 independently undermine CCE’s standing in this case, are relevant to HMD Global’s
 standing claims raised in its motion to dismiss, which relate to the rights that ARC
 exercises on behalf of its subsidiaries, including but not limited to CCE.



              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 65 of 73 PageID #: 1977
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


       Communications regarding the relationship between ARC and Starboard are highly
 relevant to the issues raised by HMD Global’s motion to dismiss. Understanding the
 nature of the relationship between ARC and Starboard will shed light on the meaning of
 their agreements. 67 Wall St. Co., at 248-49 (recognizing that the court can look to the
 “surrounding facts and circumstances to determine the intent of the parties,” including
 “evidence of conversations, negotiations and agreements made prior to or
 contemporaneous with the execution” in order to explain ambiguities in a written
 agreement). Second, communications between ARC and Starboard after execution of any
 agreements are also highly relevant, as course of performance also sheds light on the
 meaning of a contract. See Fed. Ins. Co., 258 A.D.2d at 44 (“the parties’ course of
 performance under the contract is considered to be the most persuasive evidence of the
 agreed intention of the parties”) (internal quotation marks and citation omitted); Credit
 Suisse Sec. (USA) LLC, 2013 WL 5312511, at *11(“The parties’ objective manifestations
 of their intent—namely, their words to each other and their deeds—are significantly more
 probative than uncommunicated subjective intent.”) (internal quotation marks and citation
 omitted). Third, communications within ARC can shed light on how ARC interpreted any
 agreements. See Dataflow, Inc., 2014 WL 148685, at *4 (finding that defendant’s internal
 communications showing its interpretation of a written agreement are relevant to its
 interpretation of the agreement). All of these communications provide additional context
 for the interpretation of the agreement between ARC and Starboard. Thus, they are highly
 relevant to HMD Global’s claims about the meaning of that agreement. See 67 Wall St., 37
 N.Y.2d at 248-49 (recognizing that “evidence of conversations, negotiations and
 agreements made prior to or contemporaneous with the execution” may be used to explain
 ambiguities in a written agreement).
       ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
       As demonstrated, documents and communications that are responsive to this request
 concern nonprivileged matter that is relevant to HMD Global’s standing claim, and this

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 66 of 73 PageID #: 1978
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 request is within the scope of discovery, not overly broad, unduly burdensome,
 disproportionate to the needs of the case, or designed to harass ARC. HMD Global sought
 to resolve these disputes through a series of letters and by meeting and conferring three
 times with ARC, as set forth above in HMD Global’s Introductory Statement, § F, but
 could reach no agreements. Accordingly, HMD Global respectfully submits that the Court
 should order ARC to produce all documents responsive to this request.
       B.     ARC’s Position
       [ARC’s Position]
 Request for Production No. 24
       Request: All documents concerning this litigation or other CCE litigation.
       Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to this request to the extent that it seeks discovery of
 email. ARC understands that the parties to the Action agreed to a procedure for handling
 email discovery. It is improper and unduly burdensome to seek to circumvent these limits
 by seeking email discovery from third-party ARC. Further, this request does not comply
 with the requirements for an email discovery request. ARC objects to this request as
 overbroad and unduly burdensome, and not proportional to the needs of the case to the
 extent that the request seeks information not relevant to a claim or defense asserted in this
 litigation. ARC further objects to this request as vague, ambiguous, overbroad, and unduly
 burdensome to the extent that it is unlimited in scope and time. Specifically, this request
 asks for communications “concerning” this and other litigations; the phrase “concerning”
 is vague and not limited in scope and therefore includes irrelevant information. Further,
 ARC objects to this request to the extent that it seeks information, documents, and
 communications protected from disclosure under attorney-client privilege, attorney work
 product doctrine, and common interest privilege. ARC further objects to this request as
 unduly burdensome; any information that ARC has that is not privileged or attorney work
 product is in the possession, custody, or control of CCE, who is a party to this Action.

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 67 of 73 PageID #: 1979
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


       Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
       A.     HMD Global’s Position
       HMD Global’s Request No. 24 seeks documents concerning this litigation or other
 CCE litigation. In its letter of November 12, ARC states that “If HMD agrees to exclude
 emails from its request, ARC is willing to search for non-public, responsive documents
 related to these requests. However, ARC notes that, to the extent that there are
 discoverable materials related to the ’923 patent (other than email), it is ARC’s
 understanding that these documents would have already been produced by CCE in the
 underlying litigation.” Chouraki Decl., Ex. P. ARC thus offers to search only for
 documents that it contends its subsidiary has already produced.
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       Documents that are responsive to this request, which include documents concerning
 this litigation and other litigation concerning the ’923 patent, are relevant to HMD
 Global’s standing claims raised in its motion to dismiss. Responsive documents, which
 might include documents discussing issues related to the ownership of or ability to license
 the ’923 patent in view of this litigation or potential litigation could, among other things,
 illustrate ARC and CCE’s understanding of the standing issue central to HMD Global’s
 motion to dismiss. Additionally, responsive documents concerning ARC’s control over
 CCE and the ’923 patent may also show the relationship between ARC and CCE and the
 ’923 patent and thus would also be highly relevant to the claims raised in HMD Global’s
 motion to dismiss.
       ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 68 of 73 PageID #: 1980
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


       As demonstrated, documents that are responsive to this request concern
 nonprivileged matter that is relevant to HMD Global’s standing claim, and this request is
 within the scope of discovery, not overly broad, unduly burdensome, disproportionate to
 the needs of the case, or designed to harass ARC. HMD Global sought to resolve these
 disputes through a series of letters and by meeting and conferring three times with ARC, as
 set forth above in HMD Global’s Introductory Statement, § F, but could reach no
 agreements. Accordingly, HMD Global respectfully submits that the Court should order
 ARC to produce all documents responsive to this request.
       B.     ARC’s Position
       [ARC’s Position]
 Request for Production No. 25
       Request: All documents concerning communications between ARC and CCE
 concerning this litigation or other CCE litigation.
       Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to this request to the extent that it seeks discovery of
 email. ARC understands that the parties to the Action agreed to a procedure for handling
 email discovery. It is improper and unduly burdensome to seek to circumvent these limits
 by seeking email discovery from third-party ARC. Further, this request does not comply
 with the requirements for an email discovery request. ARC objects to this request as
 overbroad and unduly burdensome, and neither relevant nor proportional to the needs of
 the case to the extent that the request seeks information not relevant to a claim or defense
 asserted in this litigation. ARC further objects to this request as vague, ambiguous,
 overbroad, and unduly burdensome to the extent that it is unlimited in scope and time.
 ARC further objects to this request to the extent that it seeks information, documents, and
 communications protected from disclosure under attorney-client privilege, attorney work
 product doctrine, and common interest privilege. Specifically, this request asks for
 communications regarding the same information discussed in Request 24; ARC therefore

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 69 of 73 PageID #: 1981
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 incorporates the same objections here. Additionally, ARC objects to the term
 “communications” as not being limited in time or scope. ARC further objects to this
 request as unduly burdensome; any information that ARC has that is not privileged or
 attorney work product is in the possession, custody, or control of CCE, who is a party to
 this Action.
       Subject to and without waiving the foregoing General and Specific Objections, ARC
 responds that to the extent the documents reasonably relate to the patent-in-suit and any
 such documents exist, they have been provided to or are in the possession, custody, or
 control of CCE and that, on information and belief, CCE is complying or has complied
 with its discovery obligations in the Action.
       A.       HMD Global’s Position
       HMD Global’s Request No. 25 seeks communications between ARC and CCE
 concerning this litigation or other CCE litigation. HMD Global’s Request No. 24 seeks
 documents concerning this litigation or other CCE litigation. In its letter of November 12,
 ARC states that “If HMD agrees to exclude emails from its request, ARC is willing to
 search for non-public, responsive documents related to these requests. However, ARC
 notes that, to the extent that there are discoverable materials related to the ’923 patent
 (other than email), it is ARC’s understanding that these documents would have already
 been produced by CCE in the underlying litigation.” Chouraki Decl., Ex. P. ARC thus
 offers to search only for documents that it contends its subsidiary has already produced.
       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       Documents that are responsive to this request, which include communications
 concerning this litigation and other litigation concerning the ’923 patent, are relevant to
 HMD Global’s standing claims raised in its motion to dismiss, which relate to the rights
 that ARC exercises on behalf of its subsidiaries, including but not limited to CCE.
       Documents that are responsive to this request, which include communications
 concerning this litigation and other litigation concerning CCE, are relevant to HMD

                JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 70 of 73 PageID #: 1982
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 Global’s standing claims raised in its motion to dismiss. Communications regarding this
 litigation and other CCE litigation may shed light on the nature of the relationship between
 ARC and CCE. Understanding the nature of the relationship between ARC and CCE will
 help HMD Global and the court in the underlying action understand the meaning of their
 agreements. Responsive documents concerning ARC’s control over CCE and the ’923
 patent may also show the relationship between ARC and CCE and the ’923 patent and thus
 would also be highly relevant to the claims raised in HMD Global’s motion to dismiss.
       ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
       As demonstrated, documents that are responsive to this request concern
 nonprivileged matter that is relevant to HMD Global’s standing claim, and this request is
 within the scope of discovery, not overly broad, unduly burdensome, disproportionate to
 the needs of the case, or designed to harass ARC. HMD Global sought to resolve these
 disputes through a series of letters and by meeting and conferring three times with ARC, as
 set forth above in HMD Global’s Introductory Statement, § F, but could reach no
 agreements. Accordingly, HMD Global respectfully submits that the Court should order
 ARC to produce all documents responsive to this request.
       B.     ARC’s Position
       [ARC’s Position]
 Request for Production No. 26
       Request: All documents concerning communications between ARC and CCE
 concerning any actual or potential litigation concerning the ’923 patent.
       Response: In addition to the foregoing General Objections, ARC incorporates by
 reference each of its specific objections and responses to each of the preceding requests as
 if fully set forth herein. ARC objects to this request to the extent that it seeks discovery of
 email. ARC understands that the parties to the Action agreed to a procedure for handling
 email discovery. It is improper and unduly burdensome to seek to circumvent these limits
 by seeking email discovery from third-party ARC. Further, this request does not comply

              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 71 of 73 PageID #: 1983
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 with the requirements for an email discovery request. ARC objects to this request as
 overbroad and unduly burdensome, and not proportional to the needs of the case to the
 extent that the request seeks information not relevant to a claim or defense asserted in this
 litigation. ARC objects to this request as vague, ambiguous, overbroad, and unduly
 burdensome to the extent that it is unlimited in scope and time. Specifically, the phrase
 “potential litigation” is vague and ambiguous. Additionally, ARC objects to the term
 “communications” as not being limited in time or scope. Further, ARC objects to this
 request to the extent that it seeks information, documents, and communications protected
 from disclosure under attorney-client privilege, attorney work product doctrine, and
 common interest privilege. ARC further objects to this request as unduly burdensome; any
 information that ARC has that is not privileged or attorney work product is in the
 possession, custody, or control of CCE, who is a party to this Action. Subject to and
 without waiving the foregoing General and Specific Objections, ARC responds that to the
 extent the documents reasonably relate to the patent-in-suit and any such documents exist,
 they have been provided to or are in the possession, custody, or control of CCE and that,
 on information and belief, CCE is complying or has complied with its discovery
 obligations in the Action.
       A.     HMD Global’s Position
       HMD Global’s Request No. 26 seeks communications between ARC and CCE
 concerning any actual or potential litigation concerning the ’923 patent. In its letter of
 November 12, ARC states that “If HMD agrees to exclude emails from its request, ARC is
 willing to search for non-public, responsive documents related to these requests. However,
 ARC notes that, to the extent that there are discoverable materials related to the ’923
 patent (other than email), it is ARC’s understanding that these documents would have
 already been produced by CCE in the underlying litigation.” Chouraki Decl., Ex. P. ARC
 thus offers to search only for documents that it contends its subsidiary has already
 produced.



              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 72 of 73 PageID #: 1984
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


       The legal standard governing discovery is set forth above in Request No. 1, § A.1.
 ARC’s overall objection fails for the reasons set forth above in Request No. 1, § A.2.
       Documents that are responsive to this request, which include communications
 concerning this litigation and other litigation concerning the ’923 patent, are relevant to
 HMD Global’s standing claims raised in its motion to dismiss. Responsive documents,
 which might include documents discussing issues related to the ownership of or ability to
 license the ’923 patent in view of this litigation or potential litigation could, among other
 things, illustrate ARC and CCE’s understanding of the standing issue central to HMD
 Global’s motion to dismiss. Additionally, responsive documents concerning ARC’s
 control over CCE and the ’923 patent may also show the relationship between ARC and
 CCE and the ’923 patent and thus would also be highly relevant to the claims raised in
 HMD Global’s motion to dismiss.
       ARC has not shown that producing documents responsive to this request is unduly
 burdensome for the reasons set forth above in Request No. 1, § A.3.
       As demonstrated, documents and communications that are responsive to this request
 concern nonprivileged matter that is relevant to HMD Global’s standing claim, and this
 request is within the scope of discovery, not overly broad, unduly burdensome,
 disproportionate to the needs of the case, or designed to harass ARC. HMD Global sought
 to resolve these disputes through a series of letters and by meeting and conferring three
 times with ARC, as set forth above in HMD Global’s Introductory Statement, § F, but
 could reach no agreements. Accordingly, HMD Global respectfully submits that the Court
 should order ARC to produce all documents responsive to this request.
       B.     ARC’s Position
       [ARC’s Position]




              JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
Case 2:20-cv-00078-JRG Document 71-16 Filed 12/04/20 Page 73 of 73 PageID #: 1985
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                     CONCLUSION
 HMD Global’s Conclusion
       For the foregoing reasons, HMD Global respectfully requests that the Court grant
 HMD Global’s motion to compel production of documents responsive to HMD Global’s
 subpoena to ARC for all document requests, 1-26.
 ARC’s Conclusion
       [ARC’s Conclusion]




             JOINT STIPULATION REGARDING MOTION TO COMPEL PRODUCTION BY ACACIA RESEARCH CORP.
